










Exhibit 10.1







EXECUTION COUNTERPART




CREDIT AGREEMENT




among




AGL RESOURCES INC.,

as Guarantor,




AGL CAPITAL CORPORATION,

as Borrower,




The Several Lenders

from Time to Time Parties Hereto,




SunTrust Bank,

as Administrative Agent,




Wachovia Bank, National Association,

as Syndication Agent




and




The Bank of Tokyo-Mitsubishi, Ltd.,

JPMorgan Chase Bank and

Calyon New York Branch,

as Co-Documentation Agents










Dated as of May 26, 2004










SunTrust Robinson Humphrey Capital Markets,

a Division of SunTrust Capital Markets, Inc.,
as Co-Lead Arranger and Co-Book Manager

and

Wachovia Capital Markets, LLC,

as Co-Lead Arranger and Co-Book Manager







#









Table of Contents

Section

    Page

SECTION 1.

DEFINITIONS

1

 

1.1

Defined Terms

1

 

1.2

Other Definitional Provisions

16

   

SECTION 2.

AMOUNT AND TERMS OF COMMITMENTS

16

 

2.1

Revolving Commitments

16

 

2.2

Procedure for Revolving Loan Borrowing

17

 

2.5

Evidence of Debt

20

 

2.6

Facility Fees, etc.

20

 

2.7

Termination or Reduction of Revolving Commitments.

20

 

2.8

Optional Prepayments.

21

 

2.9

Prepayments on Revolving Commitment Reductions.

21

 

2.10

Conversion and Continuation Options.

21

 

2.11

Limitations on Eurodollar Tranches.

22

 

2.12

Interest Rates and Payment Dates.

22

 

2.13

Computation of Interest and Fees.

23

 

2.14

Inability to Determine Interest Rate.

23

 

2.15

Pro Rata Treatment and Payments.

24

 

2.16

Requirements of Law.

25

 

2.17

Taxes

26

 

2.18

Indemnity

28

 

2.19

Change of Lending Office

28

 

2.20

Illegality

28

 

2.21

Replacement of Lenders

29

    

SECTION 3.

LETTERS OF CREDIT

31

 

3.1

L/C Commitment

31

 

3.2

Procedure for Issuance of Letter of Credit.

31

 

3.3

Fees and Other Charges.

32

 

3.4

L/C Participations.

32

 

3.5

Reimbursement Obligation of the Borrower.

33

 

3.6

Obligations Absolute.

34

 

3.7

Letter of Credit Payments.

34

 

3.8

Applications.

34

    

SECTION 4.

REPRESENTATIONS AND WARRANTIES

34

 

4.1

Financial Condition

34

 

4.2

No Change.

35

 

4.3

Existence; Compliance with Law.

35

 

4.4

Power; Authorization; Enforceable Obligations.

35









 

4.5

No Legal Bar.

35

 

4.6

Litigation.

36

 

4.7

No Default.

36

 

4.8

Ownership of Property; Liens.

36

 

4.9

Intellectual Property.

36

 

4.10

Taxes.

36

 

4.11

Federal Regulations.

36

 

4.12

ERISA.

37

 

4.13

Investment Company Act; Other Regulations.

37

 

4.14

Subsidiaries.

37

 

4.15

Use of Proceeds.

37

 

4.16

Environmental Matters.

38

 

4.17

Accuracy of Information, etc.

38

 

4.18

Solvency.

39

 

4.19

Status of Loans and Guarantee Agreement.

39

 

4.20

OFAC

39

 

4.21

Patriot Act

39

    

SECTION 5.

CONDITIONS PRECEDENT

39

 

5.1

Conditions to Initial Extension of Credit.

39

 

5.2

Conditions to Each Extension of Credit.

40

    

SECTION 6.

AFFIRMATIVE COVENANTS

41

 

6.1

Financial Statements.

41

 

6.2

Certificates; Other Information.

42

 

6.3

Payment of Obligations.

42

 

6.4

Maintenance of Existence; Compliance.

42

 

6.5

Maintenance of Property; Insurance.

42

 

6.6

Inspection of Property; Books and Records; Discussions.

43

 

6.7

Notices.

43

 

6.8

Environmental Laws.

43

 

6.9

Maintenance of Ownership.

44

    

SECTION 7.

NEGATIVE COVENANTS

44

 

7.1

Financial Condition Covenants

44

 

7.2

Liens.

44

 

7.3

Fundamental Changes

46

 

7.4

Disposition of Property.

46

 

7.5

Restricted Payments

46

 

7.6

Intentionally Omitted

47

 

7.7

Investments

47

 

7.8

Negative Pledge Clauses

47

 

7.9

Clauses Restricting Subsidiary Distributions

48









 

7.10

Lines of Business and Hedge Activities

48

 

7.11

Designation of Subsidiaries

48

    

SECTION 8.

EVENTS OF DEFAULT

48

    

SECTION 9.

THE AGENTS

51

 

9.1

Appointment

51

 

9.2

Delegation of Duties

52

 

9.3

Exculpatory Provisions

52

 

9.4

Reliance by Administrative Agent

52

 

9.5

Notice of Default

53

 

9.6

Non-Reliance on Agents and Other Lenders

53

 

9.7

Indemnification

53

 

9.8

Agent in Its Individual Capacity

54

 

9.9

Successor Administrative Agent

54

 

9.10

Co-Documentation Agents and Syndication Agent.

54

    

SECTION 10.

MISCELLANEOUS

54

 

10.1

Amendments and Waivers.

55

 

10.2

Notices

55

 

10.3

No Waiver; Cumulative Remedies

56

 

10.4

Survival of Representations and Warranties.

56

 

10.5

Payment of Expenses and Taxes.

56

 

10.6

Successors and Assigns; Participations and Assignments

57

 

10.7

Adjustments; Set-off

60

 

10.8

Counterparts.

61

 

10.9

Severability.

61

 

10.10

Integration.

61

 

10.11

GOVERNING LAW.

61

 

10.12

Submission To Jurisdiction; Waivers.

61

 

10.13

Acknowledgements.

62

 

10.14

Confidentiality.

62

 

10.15

WAIVERS OF JURY TRIAL.

63















Schedules:

    

Schedule 1.1

-

Revolving Commitments

Schedule 4.6

-

Litigation

Schedule 4.9

-

Intellectual Property

Schedule 4.14

-

Subsidiaries

Schedule 4.16

-

Environmental Matters

Schedule 7.2(h)

-

Existing Liens

Schedule 7.8

-

Agreements prohibiting or limiting liens

  

Exhibits:  

    

Exhibit A

-

Form of Guarantee Agreement

Exhibit B

-

Form of Compliance Certificate

Exhibit C

-

Form of Closing Certificate

Exhibit D

-

Form of Assignment and Acceptance

Exhibit E

-

Form of Legal Opinion

Exhibit F

-

Form of Exemption Certificate


















CREDIT AGREEMENT (this “Agreement”), dated as of May 26, 2004, among AGL
RESOURCES INC., a Georgia corporation (“Holdings”), AGL CAPITAL CORPORATION, a
Nevada corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), SUNTRUST BANK, as administrative agent (in such capacity, the
“Administrative Agent”), Wachovia Bank, National Association, as syndication
agent (in such capacity, the “Syndication Agent”) and JPMorgan Chase Bank, The
Bank of Tokyo-Mitsubishi, Ltd. and Calyon New York Branch, as documentation
agents (in such capacities, the “Co-Documentation Agents”).

The parties hereto hereby agree as follows:

SECTION 1.  DEFINITIONS

1.1

Defined Terms.  As used in this Agreement, the terms listed in this Section 1.1
shall have the respective meanings set forth in this Section 1.1.

“2003 364-Day Credit Agreement”:  the Credit Agreement among the Borrower,
Holdings, the several lenders that are parties thereto, Wachovia Bank, National
Association, and Bank One, NA, as Co-Documentation Agents, The Bank of
Tokyo-Mitsubishi Ltd. and Credit Lyonnais, New York Branch, as Co-Syndication
Agents, and SunTrust Bank, as Administrative Agent, dated as of June 16, 2003,
as the same may have been amended and is in effect on the Closing Date.

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on such
day and (b) the Federal Funds Effective Rate in effect on such day plus ½ of 1%.
 For purposes hereof, “Prime Rate” shall mean the rate of interest per annum
publicly announced from time to time by SunTrust Bank as its prime rate in
effect at its principal office in Atlanta (the Prime Rate not being intended to
be the lowest rate of interest charged by SunTrust Bank in connection with
extensions of credit to debtors).  Any change in the ABR due to a change in the
Prime Rate or the Federal Funds Effective Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.

“Administrative Agent”:  SunTrust Bank, as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors.

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in Control of, is Controlled by, or is under common Control with, such
Person.  For purposes of this definition, “Control” means the power to direct or
to cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Agents”:  the collective reference to the Administrative Agent, the
Co-Documentation Agents and the Syndication Agent.

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Closing Date, the aggregate amount of such Lender’s Revolving
Commitment at such time and (b) thereafter, the amount of such Lender’s
Revolving Commitment then in effect or, if the Revolving Commitments have
expired or been terminated, the amount of such Lender’s Revolving Extensions of
Credit then outstanding.

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”:  as defined in the preamble hereto.

“Applicable Margin”:  for each Type of Loan, the rate per annum set forth below
opposite the Level in effect on such day:






Level

ABR Loans

Eurodollar Loans

Level I

0.000%

0.450%

Level II

0.000%

0.575%

Level III

0.000%

0.700%

Level IV

0.000%

0.900%

Level V

0.000%

1.150%




“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

“Assignee”:  as defined in Section 10.6(c).

“Assets”:  with respect to any Person, all or any part of its business, property
and assets wherever situated.

“Assignment and Acceptance”:  an Assignment and Acceptance, substantially in the
form of Exhibit D.

“Assignor”:  as defined in Section 10.6(c).

“Available Revolving Commitments”:  at any time, an amount equal to (a) the
Total Revolving Commitments then in effect, minus (b) the Total Revolving
Extensions of Credit then outstanding.

“Benefitted Lender”:  as defined in Section 10.7(a).

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”:  as defined in the preamble hereto.

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business”:  as defined in Section 4.16(b).

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in Atlanta, Georgia and New York, New York are authorized or
required by law to close, provided, that with respect to notices and
determinations in connection with, and payments of principal and interest on,
Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the interbank eurodollar market.

 “Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A2 by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.

“Closing Date”:  the later of (i) the date on which the conditions precedent set
forth in Section 5.1 shall have been satisfied or waived, and (ii) May 26, 2004.

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents”:  as defined in the preamble hereto.

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and the Borrower (which consent shall not be
unreasonably withheld or delayed); provided, that the designation by any Lender
of a Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan or purchase participations in Letters of Credit and
Swingline Loans under this Agreement if, for any reason, its Conduit Lender
fails to fund any such Loan or purchase such participations in Letters of Credit
and Swingline Loans, and the designating Lender (and not the Conduit Lender)
shall have the sole right and responsibility to deliver all consents, amendments
and waivers required or requested under this Agreement with respect to its
Conduit Lender, and provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 2.16, 2.17, 2.18 or
10.5 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Revolving Commitment.

“Confidential Executive Summary”:  the Confidential Information Memorandum dated
April, 2004 and furnished to certain prospective Lenders.

“Consolidated Net Worth”:  at any date, the aggregate amount of Capital Stock,
minority interests, and other equity accounts (including, without limitation,
retained earnings and paid in capital) of Holdings and the other Group Members
at such date determined on a consolidated basis in accordance with GAAP.

“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness of Holdings and the other Group Members at such date (excluding
Indebtedness of the type described in clause (k) of the definition of the term
Indebtedness), determined on a consolidated basis in accordance with GAAP.

“Continuing Directors”:  the directors of Holdings on the Closing Date and each
other director, if, in each case, such other director’s nomination for election
to the board of directors of Holdings is recommended by at least a majority of
the then Continuing Directors.

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollars” and “$”:  dollars in lawful currency of the United States.

“Eligible Assignee”: (i) a Lender; (ii) an Affiliate of a Lender; (iii) an
Approved Fund; and (iv) any other Person (other than a natural Person) approved
by the Administrative Agent, the Issuing Bank, and unless (x) such Person is
taking delivery of an assignment in connection with physical settlement of a
credit derivatives transaction or (y) an Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed).  If the consent of the Borrower to an assignment or to an Eligible
Assignee is required hereunder, the Borrower shall be deemed to have given its
consent five Business Days after the date notice thereof has actually been
delivered by the assigning Lender (through the Administrative Agent) to the
Borrower, unless such consent is expressly refused by the Borrower prior to such
fifth Business Day.

 “Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“Equity Issuance”:  an issuance or sale by Holdings, the Borrower, or any of
their Subsidiaries on or after March 31, 2004 of its Capital Stock, or any
warrants, options or similar rights to acquire such Capital Stock, other than
issuances and sales to employees, officers and directors in the ordinary course
of business pursuant to compensation plans disclosed in public filings made by
Holdings with the Securities and Exchange Commission.

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including basic, supplemental, marginal and
emergency reserves) under any regulations of the Board or other Governmental
Authority having jurisdiction with respect thereto dealing with reserve
requirements prescribed for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board) maintained by a member
bank of the Federal Reserve System.

“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period.  In the event that such rate does not
appear on Page 3750 of the Telerate screen (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by
the Administrative Agent or, in the absence of such availability, by reference
to the rate at which the Administrative Agent is offered Dollar deposits at or
about 11:00 A.M., Atlanta time, two Business Days prior to the beginning of such
Interest Period in the interbank eurodollar market where its eurodollar and
foreign currency and exchange operations are then being conducted for delivery
on the first day of such Interest Period for the number of days comprised
therein.

“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

_______Eurodollar Base Rate_______
1.00 - Eurocurrency Reserve Requirements

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under the
Facility, the then current Interest Periods with respect to all of which begin
on the same date and end on the same later date (whether or not such Loans shall
originally have been made on the same day).

“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Facility”:  the Revolving Commitments and the extensions of credit made
thereunder.

“Facility Fee Rate”:  for each day during each quarterly calculation period, a
rate per annum set forth below opposite the Level in effect on such day:

Level

Facility Fee Rate

Level I

0.100%

Level II

0.125%

Level III

0.150%

Level IV

0.175%

Level V

0.225%




“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by SunTrust Bank from three federal funds
brokers of recognized standing selected by it.

“Funding Office”:  the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time.

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

“Group Members”:  the collective reference to Holdings, the Borrower and their
respective Restricted Subsidiaries.  

“Guarantee Agreement”:  the Guarantee Agreement to be executed and delivered by
Holdings, substantially in the form of Exhibit A.

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Guarantor”:  Holdings.

“Hedge Agreements”:  all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies, and all commodity price protection agreements, or any other
hedging arrangements.

“Holdings”:  as defined in the preamble hereto.

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables aged less than 90 days incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all capital lease (within the
meaning of GAAP) obligations of such Person, (f) all Securitization Facility
Attributed Debt, (g) all obligations of such Person, contingent or otherwise, as
an account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (h) the liquidation value of all
mandatorily redeemable preferred Capital Stock of such Person, (i) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (h) above, (j) all obligations of the kind referred to in
clauses (a) through (i) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, (k) all obligations of such Person in respect of Hedge Agreements
and (l) all Off-Balance Sheet Liabilities.  The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor.  Notwithstanding the foregoing,
obligations of any Person with respect to Park and Loan Transactions shall not
be considered Indebtedness.

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Payment Date”:  (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan (other than any Revolving Loan that is an ABR Loan), the date
of any repayment or prepayment made in respect thereof.

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter or such
other period as the Borrower and the Lenders may agree, as selected by the
Borrower by irrevocable notice to the Administrative Agent not less than three
Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:

(i)

if any Interest Period would otherwise end on a day that is not a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii)

the Borrower may not select an Interest Period under the Facility that would
extend beyond the Revolving Termination Date; and

(iii)

any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month.

“Investments”:  as defined in Section 7.7.

“Issuing Lender”:  SunTrust Bank, in its capacity as issuer of any Letter of
Credit.

“L/C Commitment”: at any time, an amount equal to $100,000,000.

“L/C Fee Payment Date”:  the last day of each March, June, September and
December and the last day of the Revolving Commitment Period.

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

“L/C Participants”:  the collective reference to all the Lenders other than the
Issuing Lender.

“Lender Affiliate”:  (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such Lender or investment advisor.

“Lenders”:  as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Swingline Lender and any Conduit Lender.

“Letters of Credit”:  as defined in Section 3.1(a).

“Level I”, “Level II”, “Level III”, “Level IV” and “Level V”:  the respective
Level set forth below:

 

S&P Rating

Moody’s Rating

Level I

A- or higher

A3 or higher

Level II

BBB+

Baa1

Level III

BBB

Baa2

Level IV

BBB-

Baa3

Level V

BB+ or below

Ba1 or below




provided that if on any day the Ratings of the Rating Agencies do not coincide
for any rating category and the Level differential is (x) one level, then the
higher Rating will be the applicable Level; (y) two levels, the Level at the
midpoint will be the applicable Level; and (z) more than two levels, the higher
of the intermediate Level will be the applicable Level.

“Lien”:  any mortgage, pledge, lien, hypothecation, security interest or other
charge, encumbrance, or other arrangement in the nature of a security interest
in property to secure the payment or performance of Indebtedness or other
obligations of any Person; provided, however, the term “Lien” shall not mean any
easements, rights-of-way, zoning restrictions, leases, sub-leases, licenses,
sublicenses, other restrictions on the use of property, defects in title to
property or other similar encumbrances.

 “Loan”:  any loan made by any Lender (including, without limitation, the
Swingline Lender) pursuant to this Agreement.

“Loan Documents”:  this Agreement, the Guarantee Agreement, the Letters of
Credit, the Applications, the Specified Hedge Agreements, if any, and the Notes.

“Loan Parties”:  the Borrower and the Guarantor.

“Material Adverse Effect”:  a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of Holdings and its
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Moody’s”:  Moody’s Investor Service, Inc.

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Proceeds”:  with respect to any Equity Issuance, the proceeds received in
consideration thereof, net of underwriting commissions, placement fees and other
reasonable and customary costs and expenses directly incurred in connection
therewith.  

“Non-Excluded Taxes”:  as defined in Section 2.17(a).

“Non-U.S. Lender”:  as defined in Section 2.17(d).

“Notes”:  the collective reference to any promissory note evidencing Loans.

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Specified Hedge Agreements, any affiliate of any Lender), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred pursuant to this Agreement, any other Loan
Document, the Letters of Credit, any Specified Hedge Agreement or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.

“Off-Balance Sheet Liabilities”:  as to any Person (i) any repurchase obligation
or liability of such Person with respect to notes or accounts receivable sold by
such Person, (ii) any liability of such Person under any sale and leaseback
transactions that do not create a liability on the balance sheet of such Person,
(iii) any liability of such Person under any so-called "synthetic" lease
transaction and (iv) any obligation under any other transaction which is the
functional equivalent of, or takes the place of, a borrowing but which does not
constitute a liability on the balance sheet of such Person.

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Park and Loan Transactions”:  any tariff transaction offered by pipelines,
where the pipeline allows the customer to park gas on or borrow gas from the
pipeline in one period and reclaim gas from or repay gas to the pipeline in a
subsequent period.

 

 “Participant”:  as defined in Section 10.6(b).

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Person”:  an individual, company, corporation, firm, partnership, joint
venture, undertaking, association, organization, trust, state or agency of a
state (in each case whether or not having a separate legal personality).

“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Properties”:  as defined in Section 4.16(a).

“Rating Agencies”: collectively, S&P and Moody’s.

“Ratings”:  the ratings of the Rating Agencies applicable to the long-term,
non-credit enhanced senior unsecured debt of the Borrower or, if no such ratings
then exist for such debt of the Borrower, the long-term non-credit enhanced
senior unsecured debt of Holdings, in each case as announced by the Rating
Agencies.

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

“Refunded Swingline Loans”:  as defined in Section 2.4(b).

“Refunding Date”:  as defined in Section 2.4(c).

“Register”:  as defined in Section 10.6(d).

“Regulation U”:  Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
Sections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”:  at any time, the holders of more than 50% of (a) until the
Closing Date, the Revolving Commitments then in effect and (b) thereafter, the
Total Revolving Commitments then in effect or, if the Revolving Commitments have
expired or been terminated, the Total Revolving Extensions of Credit then
outstanding.

“Requirement of Law”:  as to any Person, the articles or certificate of
incorporation or organization, by-laws, partnership agreement, limited liability
company agreement, operating agreement, management agreement, or other
organizational or governing documents of such Person, and any constitution,
decree, judgment, legislation, order, ordinance, regulation, rule, statute or
treaty, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer”:  the chief executive officer, president, chief financial
officer, treasurer or controller of Holdings or the Borrower, as the case may
be, but in any event, with respect to financial matters, the chief financial
officer of Holdings.

“Restricted Payments”:  as defined in Section 7.5.

“Restricted Subsidiary”:  any Subsidiary other than an Unrestricted Subsidiary.

“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and to purchase participations in Swingline Loans
and Letters of Credit in an aggregate principal and/or face amount not to exceed
the amount set forth under the heading “Revolving Commitment” opposite such
Lender’s name on Schedule 1.1 or in the Assignment and Acceptance pursuant to
which such Lender became a party hereto, as the same may be increased pursuant
to Section 2.22 or otherwise changed from time to time pursuant to the terms
hereof.  The original aggregate principal amount of the Revolving Commitments is
$500,000,000.

“Revolving Commitment Period”:  the period from and including the Closing Date
to the Revolving Termination Date.

“Revolving Extensions of Credit”:  as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all Revolving Loans held by
such Lender then outstanding, (b) such Lender’s Revolving Percentage of the L/C
Obligations then outstanding and (c) such Lender’s Revolving Percentage of the
aggregate principal amount of Swingline Loans then outstanding.

“Revolving Loans”: as defined in Section 2.1(a).

 “Revolving Percentage”:  as to any Lender at any time, the percentage which
such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or been terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Lenders on a comparable basis.

 “Revolving Termination Date”:  May 26, 2007.

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Securitization Facility Attributed Debt”:  at any time, the aggregate net
outstanding amount theretofore paid to any of the Group Members (without
duplication) in respect of securitization assets (whether accounts receivable,
general intangibles, instruments, documents, chattel paper or other similar
assets) sold or transferred in connection with any securitization financing
program established by any of the Group Members in respect of such
securitization assets (it being the intent of the parties that such
Securitization Facility Attributed Debt at any time outstanding approximate as
closely as possible the principal amount of Indebtedness that would be
outstanding at such time under such financing program if the same were
structured as a secured lending arrangement rather than a sale or securitization
arrangement).

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“S&P”:  Standard & Poor’s Rating Service, a division of the McGraw Hill
Companies, Inc.

“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the sum of the assets of such Person will, as of such date,
exceed the sum of the liabilities of such Person as of such date, (b) such
Person will be able to pay its debts as they mature and (c) such Person has
sufficient capital to conduct its business.  For purposes of this definition,
(i) “debt” means liability on a “claim”, and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal
equitable, secured or unsecured or (y) right to an equitable remedy for breach
of performance if such breach gives rise to a right to payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured or unmatured, disputed, undisputed, secured or unsecured.

“Specified Hedge Agreement”:  any Hedge Agreement (a) entered into by the
Borrower and any Lender or Lender Affiliate and (b) that has been designated by
the relevant Lender and the Borrower, by written notice to the Administrative
Agent, as a Specified Hedge Agreement.  

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of either or both of the Borrower and Holdings.

“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.3 in an aggregate principal amount at any
one time outstanding not to exceed $25,000,000.

“Swingline Lender”:  SunTrust Bank, in its capacity as the lender of Swingline
Loans.

“Swingline Loans”:  as defined in Section 2.3.

“Swingline Participation Amount”:  as defined in Section 2.4(c).

“Syndication Agent”:  as defined in the preamble hereto.

“3-Year Credit Agreement”: shall mean that certain 3-Year Credit Agreement dated
as of August 8, 2002, by and among Holdings, the Borrower, the lenders from time
to time party thereto and SunTrust Bank, as administrative agent, as the same
may have been amended and is in effect on the Closing Date.

 “Total Capitalization”:  at any date, the sum of Consolidated Net Worth and
Consolidated Total Debt of the Group Members at such date, determined on a
consolidated basis in accordance with GAAP.

“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.  The original amount of the Total
Revolving Commitments is $500,000,000.

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Lenders outstanding at such time.

“Transferee”:  any Assignee or Participant.

“Type”:  as to any Loan, its nature as an ABR Loan, a Eurodollar Loan or a
Swingline Loan bearing interest at an agreed rate and interest period as
provided in the last sentence of Section 2.3(a).  

 “United States”:  the United States of America.

“Unrestricted Subsidiary”: any Subsidiary which (i) is designated as an
Unrestricted Subsidiary in accordance with Section 7.11, and (ii) has not
incurred any Indebtedness that is guaranteed or otherwise supported by the
credit of Holdings, the Borrower or any other of their respective Restricted
Subsidiaries (but excluding any such guarantee or other credit support
arrangement pursuant to which the liability of such guarantor or credit support
provider is limited to loan amounts advanced by another Person against inventory
claimed (by rights or claims of offset, ownership or similar claim) by such
guarantor or credit support provider, and such guarantor or credit support
provider is entitled to receive a pro rata interest in such inventory
corresponding to the amounts paid in respect of such inventory).

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

1.2

Other Definitional Provisions.

(a)

Unless otherwise specified therein, all terms defined in this Agreement shall
have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b)

As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP; provided, however, that for
purposes of determining compliance with the covenants contained in Section 7,
all accounting terms herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP as in effect on
the date of this Agreement and applied on a basis consistent with the
application used in the financial statements referred to in Section 4.1, (ii)
the words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”, (iii) the word “incur” shall be construed to
mean incur, create, issue, assume, become liable in respect of or suffer to
exist (and the words “incurred” and “incurrence” shall have correlative
meanings), (iv) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, Capital Stock, securities, revenues,
accounts, leasehold interests and contract rights, and (v) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated or otherwise modified from time to time.

(c)

The words “hereof”, “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d)

The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.

SECTION 2.  AMOUNT AND TERMS OF COMMITMENTS

2.1

Revolving Commitments.

(a)

Subject to the terms and conditions hereof, each Lender severally agrees to make
revolving credit loans (“Revolving Loans”) to the Borrower from time to time
during the Revolving Commitment Period in an aggregate principal amount at any
one time outstanding which, when added to such Lender’s Revolving Percentage of
the sum of (i) the L/C Obligations then outstanding and (ii) the aggregate
principal amount of the Swingline Loans then outstanding, does not exceed the
amount of such Lender’s Revolving Commitment.  During the Revolving Commitment
Period, the Borrower may use the Revolving Commitments by borrowing, prepaying
the Revolving Loans in whole or in part, and reborrowing, all in accordance with
the terms and conditions hereof.  The Revolving Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.10.

(b)

Notwithstanding the foregoing, no Lender shall be obligated to make a Revolving
Loan hereunder if the aggregate principal amount at any one time outstanding of
such Lender’s Revolving Percentage of the Total Revolving Extensions of Credit
exceeds such Lender’s Revolving Commitment.

(c)

The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

2.2

Procedure for Revolving Loan Borrowing.  The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 11:00
a.m., Atlanta time, (a) three Business Days prior to the requested Borrowing
Date, in the case of Eurodollar Loans, or (b) one Business Day prior to the
requested Borrowing Date, in the case of ABR Loans), specifying (i) the amount
and Type of Revolving Loans to be borrowed, (ii) the requested Borrowing Date
and (iii) in the case of Eurodollar Loans, the respective lengths of the initial
Interest Period therefor.  Each borrowing under the Revolving Commitments shall
be in an amount equal to (x) in the case of ABR Loans, $1,000,000 or a whole
multiple of $100,000 in excess thereof, and (y) in the case of Eurodollar Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; provided,
however, that the Swingline Lender may request, on behalf of the Borrower,
borrowings under the Revolving Commitments that are ABR Loans in other amounts
pursuant to Section 2.4.  Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each Lender thereof.  Each Lender
will make the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower (or, with respect to
Section 3.5, the Issuing Lender) at the Funding Office prior to 12:00 Noon,
Atlanta time, on the Borrowing Date requested by the Borrower in funds
immediately available to the Administrative Agent.  Such borrowing will then be
made available to the Borrower (or, with respect to Section 3.5, the Issuing
Lender) by the Administrative Agent crediting the account of the Borrower (or,
with respect to Section 3.5, the Issuing Lender) on the books of such Funding
Office with the aggregate of the amounts made available to the Administrative
Agent by the Lenders and in like funds as received by the Administrative Agent
or, at the Borrower's (or, with respect to Section 3.5, the Issuing Lender’s)
option, by effecting a wire transfer of such amounts to an account designated by
the Borrower (or, with respect to Section 3.5, the Issuing Lender) to the
Administrative Agent.

2.3

Swingline Commitment.

(a)

Subject to the terms and conditions hereof, the Swingline Lender agrees to make
a portion of the credit otherwise available to the Borrower under the Revolving
Commitments from time to time during the Revolving Commitment Period by making
swing line loans (“Swingline Loans”) to the Borrower; provided that (i) the
aggregate principal amount of Swingline Loans outstanding at any time shall not
exceed the Swingline Commitment then in effect (notwithstanding that the
Swingline Loans outstanding at any time, when aggregated with the Swingline
Lender’s other outstanding Revolving Loans, may exceed the Swingline Commitment
then in effect) and (ii) the Borrower shall not request, and the Swingline
Lender shall not make, any Swingline Loan if, after giving effect to the making
of such Swingline Loan, the aggregate amount of the Available Revolving
Commitments would be less than zero.  During the Revolving Commitment Period,
the Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof.  Each
Swingline Loan shall be an ABR Loan or shall accrue interest at any other
interest rate as agreed between the Borrower and the Swingline Lender and shall
have an interest period as agreed between the Borrower and the Swingline Lender.

(b)

The Borrower shall repay (i) each outstanding Swingline Loan bearing interest at
an agreed rate and for an agreed interest period as provided in Section 2.3(a)
at the end of such interest period, and (ii) all outstanding Swingline Loans on
the Revolving Termination Date.

2.4

Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a)

Whenever the Borrower desires that the Swingline Lender make Swingline Loans, it
shall give the Administrative Agent and the Swingline Lender irrevocable
telephonic notice confirmed promptly in writing (which telephonic notice must be
received by the Swingline Lender not later than 1:00 P.M., Atlanta time, on the
proposed Borrowing Date), specifying (i) the amount to be borrowed and (ii) the
requested Borrowing Date (which shall be a Business Day during the Revolving
Commitment Period).  Each borrowing under the Swingline Commitment shall be in
an amount equal to $1,000,000 or a whole multiple of $100,000 in excess thereof.
 Not later than 3:00 P.M., Atlanta time, on the Borrowing Date specified in a
notice in respect of Swingline Loans, the Swingline Lender shall make available
to the Administrative Agent at the Funding Office an amount in immediately
available funds equal to the amount of the Swingline Loan to be made by the
Swingline Lender.  The Administrative Agent shall make the proceeds of such
Swingline Loan available to the Borrower on such Borrowing Date by depositing
such proceeds in the account of the Borrower with the Administrative Agent on
such Borrowing Date in immediately available funds or, at the Borrower's option,
by effecting a wire transfer of such amounts to an account designated by the
Borrower to the Administrative Agent.

(b)

The Swingline Lender, at any time and from time to time in its sole and absolute
discretion may, on behalf of the Borrower (which hereby irrevocably directs the
Swingline Lender to act on its behalf), on one Business Day’s notice given by
the Swingline Lender to the Administrative Agent no later than 12:00 Noon,
Atlanta time, request each Lender to make, and each Lender hereby agrees to
make, a Revolving Loan, in an amount equal to such Lender’s Revolving Percentage
of the aggregate amount of the Swingline Loans (the “Refunded Swingline Loans”)
outstanding on the date of such notice, together with all interest accrued and
unpaid thereon, to repay the Swingline Lender.  Revolving Loans made pursuant to
this Section 2.4(b) initially shall bear interest at the ABR only.  Each Lender
shall make the amount of such Revolving Loan available to the Administrative
Agent at the Funding Office in immediately available funds, not later than 10:00
A.M., Atlanta time, one Business Day after the date of such notice.  The
proceeds of such Revolving Loans shall be immediately made available by the
Administrative Agent to the Swingline Lender for application by the Swingline
Lender to the repayment of the Refunded Swingline Loans and all interest accrued
and unpaid thereon.  The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans and all interest accrued and unpaid thereon to the
extent amounts received from the Lenders are not sufficient to repay in full
such Refunded Swingline Loans and all interest accrued and unpaid thereon.  The
Administrative Agent shall give the Borrower prompt notice of any such charge
against the Borrower’s account.

(c)

If prior to the time a Revolving Loan would have otherwise been made pursuant to
Section 2.4(b), one of the events described in Section 8(f) shall have occurred
and be continuing with respect to the Borrower or if for any other reason, as
determined by the Swingline Lender in its sole discretion, Revolving Loans may
not be made as contemplated by Section 2.4(b), each Lender shall, on the date
such Revolving Loan was to have been made pursuant to the notice referred to in
Section 2.4(b) (the “Refunding Date”), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to (i)
such Lender’s Revolving Percentage times (ii) the sum of the aggregate principal
amount of Swingline Loans then outstanding, together with all interest accrued
and unpaid thereon, that were to have been repaid with such Revolving Loans.

(d)

Whenever, at any time after the Swingline Lender has received from any Lender
such Lender’s Swingline Participation Amount, the Swingline Lender receives any
payment on account of the Swingline Loans, the Swingline Lender will distribute
to such Lender its Swingline Participation Amount (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s participating interest was outstanding and funded and, in the case of
principal and interest payments, to reflect such Lender’s pro rata portion of
such payment if such payment is not sufficient to pay the principal of and
interest on all Swingline Loans then due); provided, however, that in the event
that such payment received by the Swingline Lender is required to be returned,
such Lender will return to the Swingline Lender any portion thereof previously
distributed to it by the Swingline Lender.

(e)

Each Lender’s obligation to make the Loans referred to in Section 2.4(b) and to
purchase participating interests pursuant to Section 2.4(c) shall be absolute
and unconditional and shall not be affected by any circumstance, including (i)
any setoff, counterclaim, recoupment, defense or other right that such Lender or
the Borrower may have against the Swingline Lender, the Borrower or any other
Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5; (iii) any adverse change in the condition
(financial or otherwise) of the Borrower or any other Loan Party; (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Loan Party or any other Lender; or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

2.5

Evidence of Debt.

(a)

Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing indebtedness of the Borrower to such Lender resulting from
each Loan of such Lender from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time in respect of
such Loans.  The Administrative Agent shall maintain the Register pursuant to
Section 10.6(d), and a record therein for each Lender, in which shall be
recorded (i) the amount of each Loan made by such Lender, the interest rate
applicable thereto and each Interest Payment Date applicable thereto, and (ii)
the amount of any sum received by the Administrative Agent hereunder from the
Borrower on account of such Loan.  The entries made in the Register and the
records of each Lender maintained pursuant to this Section 2.5 shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain the
Register or any such record, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay (with applicable interest) the
Loans made by such Lender in accordance with the terms of this Agreement.

(b)

At the request of any Lender (including the Swingline Lender) at any time, the
Borrower agrees that it will execute and deliver to such Lender a Note
evidencing the Revolving Loans of such Lender and, in the case of the Swingline
Lender only, a Note evidencing the Swingline Loans of the Swingline Lender,
payable to the order of such Lender.

2.6

Facility Fees, etc.  

(a)

The Borrower agrees to pay to the Administrative Agent for the account of each
Lender a facility fee for the period from and including the date hereof to the
Revolving Termination Date, computed at the Facility Fee Rate on the average
daily amount of the Revolving Commitment of such Lender during the period for
which payment is made, payable quarterly in arrears on the last day of each
March, June, September and December and on the Revolving Termination Date,
commencing on the first of such dates to occur after the date hereof.

(b)

The Borrower agrees to pay to the Administrative Agent the fees in the amounts
and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent.

2.7

Termination or Reduction of Revolving Commitments.  The Borrower shall have the
right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Loans made on the effective date thereof
pursuant to Section 2.9, the Total Revolving Extensions of Credit would exceed
the Total Revolving Commitments.  Any such reduction shall be in an amount equal
to $10,000,000, or an integral multiple of $1,000,000 in excess thereof, and
shall reduce permanently the Revolving Commitments then in effect.

2.8

Optional Prepayments.  The Borrower may at any time and from time to time prepay
the Loans, in whole or in part, without premium or penalty, upon irrevocable
notice delivered to the Administrative Agent at least three Business Days prior
thereto in the case of Eurodollar Loans and at least one Business Day prior
thereto in the case of ABR Loans, which notice shall specify the date and amount
of prepayment and whether the prepayment is of Eurodollar Loans or ABR Loans;
provided, that if a Eurodollar Loan is prepaid on any day other than the last
day of the Interest Period applicable thereto, the Borrower shall also pay any
amounts owing pursuant to Section 2.18.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.  If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid.  Partial prepayments of the Loans shall be in an
aggregate principal amount of $5,000,000 or an integral multiple of $1,000,000
in excess thereof.  Partial prepayments of Swingline Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof.  

2.9

Prepayments on Revolving Commitment Reductions.  Any reduction of the Revolving
Commitments shall be accompanied by prepayment of the Revolving Loans and/or
Swingline Loans to the extent, if any, that the Total Revolving Extensions of
Credit would exceed the amount of the Total Revolving Commitments as so reduced,
provided that if the aggregate principal amount of Revolving Loans and Swingline
Loans then outstanding is less than the amount of such excess (because L/C
Obligations constitute a portion thereof), the Borrower shall, to the extent of
the balance of such excess, replace outstanding Letters of Credit and/or deposit
an amount in cash in a cash collateral account established with the
Administrative Agent for the benefit of the Lenders on terms and conditions
satisfactory to the Administrative Agent.  The application of any prepayment
pursuant to this Section 2.9 shall be made, first, to ABR Loans and, second, to
Eurodollar Loans.  Each prepayment of the Loans under this Section 2.9 shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid.

2.10

Conversion and Continuation Options.  

(a)

The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent at least two Business Days’ prior
irrevocable notice of such election, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto.  The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent at least three Business
Days’ prior irrevocable notice of such election (which notice shall specify the
length of the initial Interest Period therefor), provided that no ABR Loan may
be converted into a Eurodollar Loan when both (i) a Default or an Event of
Default has occurred and is continuing, and (ii) the Administrative Agent or the
Required Lenders have determined in its or their sole discretion not to permit
such conversions.  Upon receipt of any such notice the Administrative Agent
shall promptly notify each relevant Lender thereof.

(b)

Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan may be continued as such when any Default or Event of Default has occurred
and is continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuations, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period.  Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.

2.11

Limitations on Eurodollar Tranches.  Notwithstanding anything to the contrary in
this Agreement, all borrowings, conversions and continuations of Eurodollar
Loans and all selections of Interest Periods shall be in such amounts and be
made pursuant to such elections so that, (a) after giving effect thereto, the
aggregate principal amount of the Eurodollar Loans comprising each Eurodollar
Tranche shall be equal to $5,000,000 or an integral multiple of $1,000,000 in
excess thereof and (b) no more than six Eurodollar Tranches shall be outstanding
at any one time.

2.12

Interest Rates and Payment Dates.

(a)

Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.

(b)

Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus the
Applicable Margin.

(c)

Each Swingline Loan (other than an ABR Loan) shall bear interest at the rate
agreed between the Borrower and the Swingline Lender as provided in Section
2.3(a).

(d)

(i) If all or a portion of the principal amount of any Revolving Loan, Swingline
Loan or Reimbursement Obligation shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to (x) in the case of the Loans, the rate
that would otherwise be applicable thereto pursuant to the foregoing provisions
of this Section plus 2% or (y) in the case of Reimbursement Obligations, the
rate applicable to ABR Loans plus 2%, and (ii) if all or a portion of any
interest payable on any Revolving Loan, Swingline Loan, or Reimbursement
Obligation or any facility fee or other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to ABR Loans plus 2%, in each case, with respect to clauses (i)
and (ii) above, from the date of such non-payment until such amount is paid in
full (as well after as before judgment).

(e)

 Interest in respect of all Revolving Loans and all Swingline Loans outstanding
as ABR Loans shall be payable in arrears on each Interest Payment Date.
 Interest in respect of all Swingline Loans (other than ABR Loans) shall be
payable in arrears on the last day of the respective interest period applicable
to such Swingline Loan as agreed between the Borrower and the Swingline Lender
pursuant to Section 2.3(a).  Notwithstanding the foregoing, interest accruing
pursuant to paragraph (d) of this Section shall be payable from time to time on
demand.

2.13

Computation of Interest and Fees.

(a)

Interest and fees payable pursuant hereto shall be calculated on the basis of a
360-day year for the actual days elapsed, except that, with respect to ABR Loans
the rate of interest on which is calculated on the basis of the Prime Rate, the
interest thereon shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed.  The Administrative Agent
shall as soon as practicable notify the Borrower and the relevant Lenders of
each determination of a Eurodollar Rate.  Any change in the interest rate on a
Loan resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective.  The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

(b)

Each determination of an interest rate by the Administrative Agent pursuant to
any provision of this Agreement shall be conclusive and binding on the Borrower
and the Lenders in the absence of manifest error.  The Administrative Agent
shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.12(a).

2.14

Inability to Determine Interest Rate.  If prior to the first day of any Interest
Period:

(a)

the Administrative Agent shall have determined in its good faith judgment (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b)

the Administrative Agent shall have received notice from the Required Lenders
that the Eurodollar Rate determined or to be determined for such Interest Period
will not  reflect the actual cost to such Lenders (as conclusively certified by
such Lenders) of making or maintaining their affected Loans during such Interest
Period, the Administrative Agent shall give telecopy or telephonic notice
thereof to the Borrower and the relevant Lenders as soon as practicable
thereafter.  If such notice is given (x) any Eurodollar Loans requested to be
made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans that were to have been converted on the first day of such Interest
Period to Eurodollar Loans shall be continued as ABR Loans and (z) any
outstanding Eurodollar Loans shall be converted, on the last day of the
then-current Interest Period, to ABR Loans.  Until such notice has been
withdrawn by the Administrative Agent, no further Eurodollar Loans shall be made
or continued as such, nor shall the Borrower have the right to convert Loans to
Eurodollar Loans.  The Administrative Agent shall promptly withdraw such notice
when Eurodollar Loans are again available.

2.15

Pro Rata Treatment and Payments.  

(a)

Each borrowing by the Borrower from the Lenders hereunder (other than the
borrowing of Swingline Loans), each payment by the Borrower on account of any
facility fee and any reduction of the Revolving Commitments of the Lenders shall
be made pro rata according to the respective Revolving Commitments of the
relevant Lenders.

(b)

Each payment (including each prepayment) by the Borrower on account of principal
of and interest on the Loans shall be made pro rata according to the respective
outstanding principal amounts of the Loans then held by the Lenders.

(c)

All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, Atlanta
time, on the due date thereof to the Administrative Agent, for the account of
the Lenders, at the Funding Office, in Dollars and in immediately available
funds.  The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received.  If any payment hereunder
(other than payments on the Eurodollar Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day.  If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day.  In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

(d)

Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative Agent.
 A certificate of the Administrative Agent submitted to any Lender with respect
to any amounts owing under this paragraph shall be conclusive in the absence of
manifest error.  If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans, on
demand, from the Borrower.

(e)

Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate.  Nothing herein shall
be deemed to limit the rights of the Administrative Agent or any Lender against
the Borrower.

2.16

Requirements of Law.  

(a)

If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

(i)

shall subject any Lender to any tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit, any Application or any Eurodollar Loan made by
it, or change the basis of taxation of payments to such Lender in respect
thereof (except for Non-Excluded Taxes covered by Section 2.17 and changes in
the rate of tax on the overall net income of such Lender);

(ii)

shall impose, modify or hold applicable any reserve, special deposit, compulsory
loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or

(iii)

shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable.  If any Lender becomes
entitled to claim any amounts pursuant to this paragraph, it shall promptly
notify the Borrower in writing (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled; provided that the Borrower
shall not be required to compensate a Lender pursuant to this paragraph for any
amounts incurred more than three months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
and provided further that, if the circumstances giving rise to such claim have a
retroactive effect, then such period for which the Borrower shall be required to
compensate the Lenders shall be extended to include the period of such
retroactive effect.

(b)

If any Lender shall have determined that the adoption of or any change in any
Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction; provided that the Borrower shall not be required to compensate a
Lender pursuant to this paragraph for any amounts incurred more than three
months prior to the date that such Lender notifies the Borrower of such Lender’s
intention to claim compensation therefor; and provided further that, if the
circumstances giving rise to such claim have a retroactive effect, then such
period for which the Borrower shall be required to compensate the Lenders shall
be extended to include the period of such retroactive effect

(c)

A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error.  The obligations of
the Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.17

Taxes.

(a)

All payments made by the Borrower under this Agreement shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, excluding net income taxes
and franchise taxes (imposed in lieu of net income taxes) imposed on the
Administrative Agent or any Lender as a result of a present or former connection
between the Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent or such Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement or any
other Loan Document).  If any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes
are required to be withheld from any amounts payable to the Administrative Agent
or any Lender hereunder, the amounts so payable to the Administrative Agent or
such Lender shall be increased to the extent necessary to yield to the
Administrative Agent or such Lender (after payment of all Non-Excluded Taxes and
Other Taxes) interest or any such other amounts payable hereunder at the rates
or in the amounts specified in this Agreement, provided, however, that the
Borrower shall not be required to increase any such amounts payable to any
Lender with respect to any Non-Excluded Taxes (i) that are attributable to such
Lender’s failure to comply with the requirements of paragraph (d) or (e) of this
Section or (ii) that are United States withholding taxes imposed on amounts
payable to such Lender at the time such Lender becomes a party to this
Agreement, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph.

(b)

In addition, the Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c)

Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower, as
promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof.  If the Borrower fails to pay any Non-Excluded
Taxes or Other Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Administrative Agent and
the Lenders for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure.

(d)

Each Lender (or Transferee) that is not a “U.S. Person” as defined in Section
7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the Borrower and
the Administrative Agent (or, in the case of a Participant, to the Lender from
which the related participation shall have been purchased) two copies of either
U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or, in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit F and a Form W-8BEN,
or any subsequent versions thereof or successors thereto, properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from, or a
reduced rate of, U.S. federal withholding tax on all payments by the Borrower
under this Agreement and the other Loan Documents.  Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation).  In addition, each Non-U.S.
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Non-U.S. Lender.  Each Non-U.S. Lender
shall promptly notify the Borrower at any time it determines that it is no
longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose).  Notwithstanding any other provision of this
paragraph, a Non-U.S. Lender shall not be required to deliver any form pursuant
to this paragraph that such Non-U.S. Lender is not legally able to deliver.

(e)

A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.

(f)

The agreements in this Section shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder and for a
period of one year after the indefeasible payment in full of all Obligations and
the termination of this Agreement and the other Loan Documents.

2.18

Indemnity.  The Borrower agrees to indemnify each Lender for, and to hold each
Lender harmless from, any loss or expense that such Lender may sustain or incur
as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto.  Such indemnification may include an amount equal
to the excess, if any, of (i) the amount of interest that would have accrued on
the amount so prepaid, or not so borrowed, converted or continued, for the
period from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market.  A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error.  This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.19

Change of Lending Office.  Each Lender agrees that, upon the occurrence of any
event giving rise to the operation of Section 2.16, 2.17(a) or 2.20 with respect
to such Lender, to the extent permitted by law, it will designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, are not disadvantageous to such
Lender, and provided, further, that nothing in this Section shall affect or
postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.16, 2.17(a), or 2.20.

2.20

Illegality.  If the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof shall
make it unlawful, impossible or impracticable for any Lender to make, maintain
or fund any Eurodollar Loan and such Lender shall so notify the Administrative
Agent and the Borrower thereof (with supporting documentation) of such event,
then such Lender's Revolving Commitment shall be suspended and, 30 days
following such notification, shall be canceled if such unlawfulness,
impossibility or impracticability shall then be continuing.  The Borrower shall
prepay such Lender's Loans or convert such Eurodollar Loans to ABR Loans at the
time or times and to the extent necessary to avoid such unlawfulness, together
with unpaid accrued interest thereon, unpaid accrued fees and any other amounts
due and payable to such Lender, unless, in either case, prior thereto, the
Borrower shall have given notice to such Lender that the Borrower will require
such Lender to assign and transfer all of its interests in this Agreement
pursuant to Section 2.19 and shall have caused such Lender to have so assigned
and transferred such interests.  

2.21

Replacement of Lenders.  The Borrower shall be permitted to replace any Lender
that requests reimbursement for amounts owing pursuant to Section 2.16 or
2.17(a) or that requires relief pursuant to Section 2.20 with a replacement
financial institution; provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.19 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.16 or 2.17(a),
(iv) the replacement financial institution shall purchase, at par, all Loans and
other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 2.18 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.16 or 2.17(a), as the case may
be, and (ix) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.  If any circumstances arise which result, or
such Lender becomes aware of any circumstances which are expected to result, in
the Borrower having to make such compensation or indemnification or in it
becoming illegal for such Lender to make, fund or maintain such Lender's
Eurodollar Loans, such Lender shall use its commercially reasonable efforts to
notify the Borrower thereof and, in consultation with the Borrower, such Lender
shall take all steps, if any, it determines are reasonable and the Borrower
determines are acceptable to mitigate the effect of those circumstances;
provided that no delay or failure by any Lender to provide any such notice shall
affect the obligations of the Borrower hereunder.

2.22

Increase in Revolving Commitments.

(a)

On not more than one occasion during any calendar year, the Borrower may submit
to the Administrative Agent the Borrower’s written request that the Revolving
Commitments be increased up to a total amount not to exceed $700,000,000 (such
requested amount being the “Maximum Revolving Commitments”), and the
Administrative Agent shall promptly give notice of such request to each Lender
(the “Revolving Commitment Increase Notice”).  Within fifteen (15) Business Days
after its receipt from the Administrative Agent of a Revolving Commitment
Increase Notice, each Lender that desires to increase its Revolving Commitment
in response to such request (each such Lender, a “Consenting Lender”) shall
deliver written notice to the Administrative Agent of its election to increase
its Revolving Commitment and the maximum amount of such increase (for each
Consenting Lender, its “Additional Revolving Commitment”), which may not be
larger than the excess of (a) the Maximum Revolving Commitments, over (b) the
Revolving Commitments then in effect.  The failure of any Lender to so notify
the Administrative Agent of its election and its Additional Revolving
Commitment, if any, shall be deemed to be a refusal by such Lender to increase
its Revolving Commitment.  If the sum of the Revolving Commitments then in
effect plus the aggregate Additional Revolving Commitments does not exceed the
Maximum Revolving Commitments, the Revolving Commitment of each Consenting
Lender shall be increased by its Additional Revolving Commitment as hereinafter
provided.  If the sum of the Revolving Commitments then in effect plus the
aggregate Additional Revolving Commitments exceeds the Maximum Revolving
Commitments, the Revolving Commitment of each Consenting Lender shall be
increased by an amount equal to the product of (i) such Consenting Lender’s
Additional Revolving Commitment multiplied by (ii) the quotient of (a) the
excess of (A) the Maximum Revolving Commitments, over (B) the Revolving
Commitments then in effect, divided by (b) the aggregate Additional Revolving
Commitments of all Consenting Lenders.  Any increase in the Revolving
Commitments shall be effective as of the date specified pursuant to Section
2.22(c); provided, that the Revolving Commitments may not at any time exceed the
Maximum Revolving Commitments.

(b)

If the sum of the Revolving Commitments then in effect plus the aggregate
Additional Revolving Commitments pursuant to Section 2.22(a) is less than the
Maximum Revolving Commitments, then the Borrower may obtain the remainder of the
Maximum Revolving Commitment from one or more new banks or other financial
institutions acceptable to the Borrower and the Administrative Agent (which
acceptance shall not be unreasonably withheld) (each a “New Lender”).  Upon (i)
the execution of a joinder agreement with respect to this Agreement by such New
Lender and acceptance thereof by the Administrative Agent, (ii) the execution
and delivery by the Borrower of any Notes requested by the New Lender evidencing
its Loans, and (iii) delivery of notice to the Lenders by the Administrative
Agent setting forth the effective date of the addition of the New Lender(s)
hereunder and the amount of such New Lender(s)’ Revolving Commitment(s), such
New Lender(s) shall be for all purposes Lender(s) party to this Agreement to the
same extent as if original parties hereto with Revolving Commitment(s) as set
forth on the joinder agreement executed by the New Lender(s); provided, however,
(i) the total Revolving Commitments of all Lenders (including any New Lenders)
shall not exceed in the aggregate the Maximum Revolving Commitments, and (ii)
the Revolving Commitments of all Lenders that are parties hereto prior to the
addition of any New Lender shall not be affected by the addition of such New
Lender.

(c)

Prior to any increase in the Revolving Commitments becoming effective pursuant
to this Section 2.22, Borrower and Guarantor shall deliver evidence of
appropriate corporate authorization on the part of the Borrower and the
Guarantor with respect to the increase in the Revolving Commitments and such
opinions of counsel for the Borrower and the Guarantor with respect thereto as
the Administrative Agent may reasonably request. Effective on the date on which
the increase in Revolving Commitments pursuant to this Section 2.22 takes
effect, which date shall be mutually agreed upon by the Borrower, the
Administrative Agent, and each Lender or New Lender increasing or providing, as
the case may be, its Revolving Commitments, (i) all Loans outstanding hereunder
shall be converted into, and shall be advanced as, Eurodollar Loans or ABR Loans
(or both) as selected by the Borrower by notice to the Administrative Agent in
accordance with the provisions of Section 2.2, such that all such Loans are held
by the Lenders (including any New Lenders) in the proportion of their Revolving
Percentages, as determined taking into account the increase in the Revolving
Commitments, and (ii) each New Lender and each other Lender increasing its
Revolving Commitment shall advance any additional amounts to be advanced by it
hereunder, by making funds available to the Administrative Agent, in immediately
available funds, not later than 1:00 p.m. Atlanta, Georgia time on such date.
 After the Administrative Agent’s receipt of such funds, the Administrative
Agent shall disburse to the non-Consenting Lenders any resulting repayments of
such outstanding Loans.  If any conversion or payment of a Eurodollar Loan
pursuant to the foregoing provisions occurs on a day that is not the last day of
the applicable Interest Period, the provisions of Section 2.16 shall apply
thereto.

SECTION 3.  LETTERS OF CREDIT

3.1

L/C Commitment.

(a)

Subject to the terms and conditions hereof, the Issuing Lender, in reliance on
the agreements of the other Lenders set forth in Section 3.4(a), agrees to issue
letters of credit (“Letters of Credit”) for the account of the Borrower on any
Business Day during the Revolving Commitment Period in such form as may be
approved from time to time by the Issuing Lender; provided that the Borrower
shall not request the Issuing Lender to issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment or (ii) the aggregate amount of the Available Revolving Commitments
would be less than zero.  Each Letter of Credit shall (i) be denominated in
Dollars, (ii) have a face amount of at least $2,500,000 (unless otherwise agreed
by the Issuing Lender) and (iii) expire no later than the date that is five
Business Days prior to the Revolving Termination Date.

(b)

The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.

3.2

Procedure for Issuance of Letter of Credit.  The Borrower may from time to time
request that the Issuing Lender issue a Letter of Credit by delivering to the
Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may reasonably request.  Upon receipt of any Application, the Issuing Lender
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than two Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower.  The Issuing Lender shall furnish a copy of
such Letter of Credit to the Borrower promptly following the issuance thereof.
 The Issuing Lender shall promptly furnish to the Administrative Agent, which
shall in turn promptly furnish to the Lenders, notice of the issuance of each
Letter of Credit (including the amount thereof).

3.3

Fees and Other Charges.

(a)

The Borrower will pay a fee on all outstanding Letters of Credit at a per annum
rate equal to the Applicable Margin then in effect with respect to Eurodollar
Loans, shared ratably among the Lenders according to their respective Revolving
Commitments and payable quarterly in arrears on each L/C Fee Payment Date after
the issuance date.  In addition, the Borrower shall pay to the Issuing Lender
for its own account a fronting fee of 0.125% per annum on the undrawn and
unexpired amount of each Letter of Credit, payable quarterly in arrears on each
L/C Fee Payment Date after the Issuance Date.

(b)

In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.4

L/C Participations.

(a)

The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit, each
L/C Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from the Issuing Lender, on the terms and conditions set forth below,
for such L/C Participant’s own account and risk an undivided interest equal to
such L/C Participant’s Revolving Percentage in the Issuing Lender’s obligations
and rights under and in respect of each Letter of Credit and the amount of each
draft paid by the Issuing Lender thereunder.  Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement or which is not converted to ABR Loans pursuant to Section 3.5 of this
Agreement, such L/C Participant shall pay to the Issuing Lender upon demand at
the Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s Revolving Percentage of the amount of such draft, or any
part thereof, that is not so reimbursed.

(b)

If any amount required to be paid by any L/C Participant to the Issuing Lender
pursuant to Section 3.4(a) in respect of any unreimbursed portion of any payment
made by the Issuing Lender under any Letter of Credit is not paid to the Issuing
Lender on the date such payment is due, such L/C Participant shall pay to the
Issuing Lender on demand an amount equal to the product of (i) such amount,
times (ii) the daily average Federal Funds Effective Rate during the period from
and including the date such payment is required to the date on which such
payment is immediately available to the Issuing Lender, times (iii) a fraction
the numerator of which is the number of days that elapse during such period and
the denominator of which is 360, provided that if any such amount required to be
paid by any L/C Participant pursuant to Section 3.4(a) is not made available to
the Issuing Lender by such L/C Participant within three Business Days after the
date such payment is due, the Issuing Lender shall be entitled to recover from
such L/C Participant, on demand, such amount with interest thereon calculated
from such due date at the rate per annum applicable to ABR Loans under the
Revolving Facility.  A certificate of the Issuing Lender submitted to any L/C
Participant with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error.

(c)

Whenever, at any time after the Issuing Lender has made payment under any Letter
of Credit and has received from any L/C Participant its pro rata share of such
payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

3.5

Reimbursement Obligation of the Borrower.

(a)

The Borrower agrees to reimburse the Issuing Lender on the Business Day next
succeeding the Business Day on which the Issuing Lender notifies the Borrower of
the date and amount of a draft presented under any Letter of Credit and paid by
the Issuing Lender for the amount of (a) such draft so paid and (b) any taxes,
fees, charges or other costs or expenses incurred by the Issuing Lender in
connection with such payment.  Each such payment shall be made to the Issuing
Lender at its address for notices referred to herein in Dollars and in
immediately available funds.  Interest shall be payable on any such amounts from
the date on which the relevant draft is paid until payment in full at the rate
set forth in (i) until the Business Day next succeeding the date of the relevant
notice, Section 2.12(b) and (ii) thereafter, Section 2.12(c).

(b)

Unless the Borrower shall have notified the Issuing Bank and the Administrative
Agent prior to 11:00 a.m., Atlanta time, on the Business Day immediately prior
to the date on which such draft is honored that the Borrower intends to
reimburse the Issuing Bank for the amount of such draft in funds other than from
the proceeds of Loans, the Borrower shall be deemed to have timely given a
notice of borrowing to the Administrative Agent requesting the Lenders to make
an ABR Loan on the date on which such draft is honored in an exact amount due to
the Issuing Bank.  The Administrative Agent shall notify the Lenders of such
borrowing in accordance with Section 2.2, and each Lender shall make the
proceeds of its ABR Loan included in such borrowing available to the
Administrative Agent for the account of the Issuing Bank in accordance with
Section 2.2.  The proceeds of such borrowing shall be applied directly by the
Administrative Agent to reimburse the Issuing Bank for the amount of (a) such
draft so paid and (b) any taxes, fees, charges or other costs or expenses
incurred by the Issuing Lender in connection with such payment.

(c)

If for any reason an ABR Loan may not be (as determined in the sole discretion
of the Administrative Agent), or is not, made in accordance with the foregoing
provisions, then each L/C Participant (other than the Issuing Bank) shall be
obligated to fund the participation that such L/C Participant purchased pursuant
to Section 3.4(a) in an amount equal to such L/C Participant’s Revolving
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit and the amount of each draft paid by the Issuing Lender
thereunder on and as of the date which such ABR Loan should have occurred
pursuant to this Section 3.5.

3.6

Obligations Absolute.  The Borrower’s obligations under this Section 3 shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person.  The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee.  The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender.  The Borrower agrees
that any action taken or omitted by the Issuing Lender under or in connection
with any Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct and in accordance with the
standards of care specified in the Uniform Commercial Code of the State of New
York, shall be binding on the Borrower and shall not result in any liability of
the Issuing Lender to the Borrower.

3.7

Letter of Credit Payments.  If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrower of
the date and amount thereof.  The responsibility of the Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

3.8

Applications.  To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

SECTION 4.  REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit,
Holdings and the Borrower hereby jointly and severally represent and warrant to
the Administrative Agent and each Lender that:

4.1

Financial Condition.  The audited consolidated balance sheets of Holdings as at
December 31, 2003, and the related consolidated statements of income, retained
earnings and cash flows for the fiscal year ended on such date, reported on by
and accompanied by an unqualified report from PricewaterhouseCoopers LLP, fairly
present in all material respects the consolidated financial condition of
Holdings as at such date, and the consolidated results of its operations and its
consolidated cash flows for the fiscal year then ended.  The unaudited
consolidated balance sheet of Holdings as at March 31, 2004, and the related
unaudited consolidated statements of income, retained earnings and cash flows
for the three-month period ended on such date, fairly present in all material
respects the consolidated financial condition of Holdings as at such date, and
the consolidated results of its operations and its consolidated cash flows for
the three-month period then ended (subject to normal year-end audit
adjustments).  All such financial statements, including the related schedules
and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein).  

4.2

No Change.  Since December 31, 2003, no event or condition has occurred or
changed that has had or could reasonably be expected to have a Material Adverse
Effect.

4.3

Existence; Compliance with Law.  Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect and (d) is in compliance with all Requirements of Law
except to the extent that such non-compliance, singly or in the aggregate, could
not reasonably be expected to result in liability or loss to the Group Members
in an aggregate amount in excess of $50,000,000.

4.4

Power; Authorization; Enforceable Obligations.  Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder.  Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement.  No authorization or approval of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, other than any such consents, authorizations, filings and
notices which have been obtained or made and are in full force and effect.  Each
Loan Document has been duly executed and delivered on behalf of each Loan Party
party thereto.  This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5

No Legal Bar.  The execution, delivery and performance of this Agreement and the
other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any material
Requirement of Law or any material Contractual Obligation of any of Holdings,
the Borrower or their respective Subsidiaries and will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation.  No Requirement of Law or Contractual Obligation
applicable to Holdings, the Borrower or any of their respective Subsidiaries
could reasonably be expected to have a Material Adverse Effect.

4.6

Litigation. Except as may be disclosed on Schedule 4.6, no litigation,
arbitration or administrative proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of Holdings or the
Borrower, threatened (i) against Holdings or the Borrower or any of their
respective Subsidiaries to restrain the entry by Holdings or the Borrower into,
the enforcement of or exercise of any rights by the Lenders or the
Administrative Agent under, or the performance or compliance by the Borrower
with any obligations under, this Agreement, the Notes, or the Guarantee
Agreement, or (ii) against Holdings or the Borrower or any of their Subsidiaries
which has had or would reasonably be expected to have a Material Adverse Effect.

4.7

No Default.  No Default or Event of Default has occurred and is continuing.

4.8

Ownership of Property; Liens.  Each Group Member has title in fee simple to, or
a valid leasehold interest in, all its real property which is material to the
operation of such Group Member’s business, and good title to, or a valid
leasehold interest in, all its other property which is material to the operation
of such Group Member’s business, and none of such property is subject to any
Lien except as permitted by Section 7.2.

4.9

Intellectual Property.  Except as set forth on Schedule 4.9: (i) each Group
Member owns, or is licensed to use, all Intellectual Property necessary for the
conduct of its business as currently conducted; (ii) no material claim has been
asserted and is pending by any Person challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any Intellectual
Property, nor does Holdings or the Borrower know of any valid basis for any such
claim and (iii) the use of Intellectual Property by each Group Member of
Intellectual Property which is material to the operation of such Group Member’s
business does not infringe on the rights of any Person in any material respect.

4.10

Taxes.  Each Group Member has filed or caused to be filed all Federal, state and
other material tax returns that are required to be filed and has paid all taxes
shown to be due and payable on said returns or on any assessments made against
it or any of its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority (other than any the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member); no tax Lien
has been filed, and, to the knowledge of Holdings and the Borrower, no claim is
being asserted, with respect to any such tax, fee or other charge.

4.11

Federal Regulations.  No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used in any manner which violates
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the Regulations of the Board.  If requested by
any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U.

4.12

ERISA.  Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and, to the
knowledge and belief of Holdings and the Borrower, each Plan has complied in all
material respects with the applicable provisions of ERISA and the Code except
where non-compliance, either singly or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.  No termination of a Single Employer
Plan has occurred, and no Lien in favor of the PBGC or a Plan has arisen, during
such five-year period.  The present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Plans) did
not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits by a material amount.  Neither the
Borrower nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to result in a liability or loss under ERISA, and neither the Borrower
nor any Commonly Controlled Entity would become subject to any liability or loss
under ERISA if the Borrower or any such Commonly Controlled Entity were to
withdraw completely from all Multiemployer Plans as of the valuation date most
closely preceding the date on which this representation is made or deemed made,
in any case where, either singly or in the aggregate, the aggregate amount of
loss or liability could not reasonably be expected to have a Material Adverse
Effect.

4.13

Investment Company Act; Other Regulations.  No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.  No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board and the Public Utility Holding Company Act) that limits its ability to
borrow Loans or obtain other Revolving Extensions of Credit under this
Agreement.

4.14

Subsidiaries.  Except as disclosed to the Administrative Agent by Holdings and
the Borrower in writing from time to time after the Closing Date, (a) Schedule
4.14 sets forth the name and jurisdiction of incorporation of each Subsidiary of
each of Holdings and the Borrower and, as to each such Subsidiary, the
percentage of each class of Capital Stock owned by any Loan Party and (b) except
as set forth on Schedule 4.14, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
performance grants granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock of Holdings, the Borrower or
any of their respective Subsidiaries, except as created by the Loan Documents.

4.15

Use of Proceeds.  The proceeds of the Loans and the Letters of Credit, shall be
used to repay existing Indebtedness, to support the issuance of commercial paper
by the Borrower and to fund the ongoing working capital needs and general
corporate purposes of Holdings, the Borrower and the other Group Members.

4.16

Environmental Matters.  Except (i) as may be disclosed on Schedule 4.16, or (ii)
as, either singly or in the aggregate, could not reasonably be expected to have
a Material Adverse Effect:

(a)

the facilities and properties owned, leased or operated by any of Holdings, the
Borrower, or their respective Subsidiaries (the “Properties”) do not contain,
and have not previously contained, any Materials of Environmental Concern in
amounts or concentrations or under circumstances that constitute or constituted
a violation of, or could give rise to liability under, any Environmental Law;

(b)

none of Holdings, the Borrower, or their respective Subsidiaries has received or
is aware of any notice of violation, alleged violation, non-compliance,
liability or potential liability regarding environmental matters or compliance
with Environmental Laws with regard to any of the Properties or the business
operated by any of them (the “Business”), nor does Holdings or the Borrower have
knowledge or reason to believe that any such notice will be received or is being
threatened;

(c)

Materials of Environmental Concern have not been transported or disposed of from
the Properties in violation of, or in a manner or to a location that could give
rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;

(d)

no judicial proceeding or governmental or administrative action is pending or,
to the knowledge of Holdings and the Borrower, threatened, under any
Environmental Law to which any of Holdings, the Borrower, or their respective
Subsidiaries is or will be named as a party with respect to the Properties or
the Business, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

(e)

there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
in connection with the Properties or otherwise in connection with the Business,
in violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws;

(f)

the Properties and all operations at the Properties are in compliance, and have
in the last five years been in compliance, with all applicable Environmental
Laws, and there is no contamination at, under or about the Properties or
violation of any Environmental Law with respect to the Properties or the
Business; and

(g)

no Group Member has assumed any liability of any other Person under
Environmental Laws.

4.17

Accuracy of Information, etc.  No statement or information contained in this
Agreement, any other Loan Document, the Confidential Executive Summary or any
other document, certificate or written statement furnished by any Loan Party or
other statement made or furnished by a Responsible Officer of any Loan Party, in
each case to the Administrative Agent or the Lenders, or any of them, for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information, document
or certificate was so furnished (or, in the case of the Confidential Executive
Summary, as of the date of this Agreement), any untrue statement of a material
fact or omitted to state a material fact necessary to make the statements
contained herein or therein not misleading.  There is no fact known to any Loan
Party that could reasonably be expected to have a Material Adverse Effect that
has not been expressly disclosed herein, in the other Loan Documents, in the
Confidential Executive Summary or in any other documents, certificates and
statements furnished to the Administrative Agent and the Lenders for use in
connection with the transactions contemplated hereby and by the other Loan
Documents.

4.18

Solvency.  Each Loan Party is, and after giving effect to the incurrence of all
Obligations being incurred in connection herewith, will be and will continue to
be, Solvent.

4.19

Status of Loans and Guarantee Agreement.  The obligations of Borrower and
Holdings in respect of the Loans and Guarantee Agreement, respectively,
constitute senior, unsubordinated, unsecured, direct obligations of such Loan
Parties and rank pari passu with such Loan Parties’ other senior,
unsubordinated, unsecured obligations.

4.20

OFAC.  No Loan Party (i) is a person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

4.21

Patriot Act.  Each Loan Party is in compliance, in all material respects, with
(i) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001).  No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended

SECTION 5.  CONDITIONS PRECEDENT

5.1

Conditions to Initial Extension of Credit.  The agreement of each Lender to make
the initial extension of credit requested to be made by it is subject to the
satisfaction on the Closing Date of the following conditions precedent:

(a)

Credit Agreement; Guarantee Agreement.  The Administrative Agent shall have
received   this Agreement executed and delivered by the Agents, Holdings, the
Borrower and each Lender,  the Notes requested by the Lenders as executed and
delivered by the Borrower, and (iii) the Guarantee Agreement executed and
delivered by Holdings.

(b)

Termination of Existing Credit Facilities.  The Administrative Agent shall have
received satisfactory evidence that the 2003 364-Day Credit Agreement and the
3-Year Credit Agreement shall have been terminated and all amounts thereunder
shall have been paid in full.

(c)

Fees.  The Lenders and the Administrative Agent shall have received all fees
required to be paid (including, without limitation, the upfront fees), and all
expenses for which invoices have been presented (including the reasonable fees
and expenses of legal counsel to the Administrative Agent), on or before the
Closing Date.

(d)

Closing Certificate.  The Administrative Agent shall have received a certificate
of each Loan Party, dated the Closing Date, substantially in the form of Exhibit
C, with appropriate insertions and attachments.

(e)

Legal Opinion.  The Administrative Agent shall have received the executed legal
opinions of (1) McKenna Long & Aldridge LLP, counsel to Holdings and (2)
Woodburn and Wedge, counsel to the Borrower, substantially in the forms of
Exhibits E-1, and E-2.  Such legal opinions shall cover such other matters
incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require.

(f)

Certificate of Officers.  The Administrative Agent shall have received
certificates of the Secretary or an Assistant Secretary of the Borrower and
Holdings containing specimen signatures of the persons authorized to execute the
Loan Documents on behalf of the Borrower and Holdings, and any other documents
provided for herein or therein, together with (x) copies of resolutions of the
Boards of Directors of the Borrower and Holdings authorizing the execution and
delivery of the Loan Documents, (y) copies of the Borrower’s and Holdings’
articles or certificate of incorporation, by-laws, and other governing or
organizational documents, and (z) a certificate of good standing from the Office
of the Secretary of State of the state of organization of each of the Borrower
and Holdings.

(g)

Commercial Paper Rating.  The Borrower has delivered to the Lenders satisfactory
evidence that the Borrower has a short-term commercial paper rating of at least
A2 from S&P and at least P2 from Moody’s.

5.2

Conditions to Each Extension of Credit.  The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

(a)

Representations and Warranties.  Each of the representations and warranties made
by any Loan Party in or pursuant to the Loan Documents shall be true and correct
in all material respects on and as of such date as if made on and as of such
date; except (i) to the extent any representation and warranty expressly relates
to any earlier date, in which case such representation and warranty shall have
been true and correct in all material respects on and as of such earlier date,
and (ii) no representation or warranty shall be deemed made as of any date
subsequent to the Closing Date as to the matters set forth in Section 4.2 and
Section 4.6(ii).

(b)

No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c)

Other Documents.  The Administrative Agent shall have received such other
documents, certificates, information and legal opinions as it or the Required
Lenders may have reasonably requested.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

SECTION 6.  AFFIRMATIVE COVENANTS

Holdings and the Borrower hereby jointly and severally agree that, so long as
the Revolving Commitments remain in effect, any Letter of Credit remains
outstanding or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder, each of Holdings and the Borrower shall and
shall cause each other Group Member to:

6.1

Financial Statements.  Furnish to the Administrative Agent  for delivery to the
Lenders:

(a)

as soon as available, but in any event within 90 days after the end of each
fiscal year of Holdings, a copy of the audited consolidated balance sheet of
Holdings and its consolidated Subsidiaries and a copy of the separate unaudited
balance sheet (or, if audited financial statements are otherwise prepared or
required to be prepared for such Unrestricted Subsidiary, audited balance sheet)
of each Unrestricted Subsidiary, in each case as at the end of such year and the
related audited (or, in the case of any Unrestricted Subsidiary for which
audited statements are not required by this Section 6.1(a), unaudited)
consolidated statements of income and of cash flows for such year, setting forth
in each case in comparative form the figures for the previous year, reported on
for such fiscal year without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by Holdings’
independent certified public accountants of nationally recognized standing; and

(b)

as soon as available, but in any event not later than 45 days after the end of
each of the first three quarterly periods of each fiscal year of Holdings (other
than the last fiscal quarter of each fiscal year), a copy of the unaudited
consolidated balance sheet of Holdings and its consolidated Subsidiaries, and a
copy of the separate unaudited consolidated balance sheet of each Unrestricted
Subsidiary, in each case as at the end of such quarter and the related unaudited
statements of income and of cash flows for such quarter and the portion of the
fiscal year through the end of such quarter, setting forth in each case in
comparative form the figures for the previous year, certified by a Responsible
Officer as having been prepared in accordance with GAAP (subject to normal
year-end audit adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein and except for the omission of footnotes in the quarterly
financial statements).

6.2

Certificates; Other Information.  Furnish to the Administrative Agent for
delivery to the Lenders (or, in the case of clause (c), to the relevant Lender):

(a)

concurrently with the delivery of any financial statements pursuant to Section
6.1, (i) a certificate of a Responsible Officer stating that, to the best of
each such Responsible Officer’s knowledge, each Loan Party during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of Holdings, as the case may be;

(b)

within five days after the same are filed, copies of all annual reports on Form
10-K, quarterly reports on Form 10-Q, proxy statements, reports on Form 8-K, and
reports on Form U5B (pursuant to the Public Utility Holding Company Act of 1935,
as amended), in each case that Holdings or the Borrower file with the SEC; and

(c)

promptly, such additional financial and other information as any Lender may from
time to time reasonably request.

6.3

Payment of Obligations.  Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its taxes and
other material obligations of whatever nature, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Group Member.

6.4

Maintenance of Existence; Compliance.  (a) (i) Preserve, renew and keep in full
force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.3 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations and Requirements
of Law except to the extent that failure to comply therewith would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

6.5

Maintenance of Property; Insurance.  (a)  Keep all property useful and necessary
in its business in good working order and condition, ordinary wear and tear
excepted and (b) maintain insurance (either with financially sound insurance
companies or through self-insurance) on all its property in at least such
amounts and against at least such risks (but including in any event public
liability and business interruption) as are usually insured against in the same
general area by companies engaged in the same or a similar business.

6.6

Inspection of Property; Books and Records; Discussions.  (a)  Keep proper books
of records and account in respect of Holdings, the Borrower, and their
respective Subsidiaries in which full, true and correct entries in conformity
with GAAP and all Requirements of Law shall be made of all dealings and
transactions in relation to their business and activities and (b) permit
representatives of the Administrative Agent or any Lender to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records during normal business hours and, if no Event of Default has occurred
and is continuing, upon reasonable notice and as often as may reasonably be
desired and to discuss their respective businesses, operations, properties and
financial and other condition with their respective officers and employees and
with their independent certified public accountants; provided, that unless an
Event of Default has occurred and is continuing, the Administrative Agent and
the Lenders shall use their reasonable efforts to coordinate any such visits or
inspections so as to minimize disruption of the conduct of their respective
businesses, as applicable.

6.7

Notices.  Promptly give notice to the Administrative Agent and each Lender of:

(a)

the occurrence of any Default or Event of Default;

(b)

the following events, at such time as a Responsible Officer has knowledge
thereof, any (i) default or event of default under any material Contractual
Obligation of any of Holdings, the Borrower, or their respective Subsidiaries or
(ii) litigation or governmental proceeding that may exist at any time between
any of Holdings, the Borrower, or their respective Subsidiaries and any
Governmental Authority,  and (iii) the occurrence of any Reportable Event with
respect to any Plan, a failure to make any required contribution to a Plan, the
creation of any Lien in favor of the PBGC or a Plan or any withdrawal from, or
the termination, Reorganization or Insolvency of, any Multiemployer Plan or the
institution of proceedings or the taking of any other action by the PBGC or the
Borrower or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the termination, Reorganization or Insolvency
of, any Plan, that in any of the foregoing cases, singly or in the aggregate,
could reasonably be expected to result in liabilities, losses or claims to the
Group Members in an aggregate amount in excess of $50,000,000; and

(c)

any change in, or withdrawal or suspension of, the Ratings of which Holdings or
the Borrower has received written notification or of which Holdings or the
Borrower becomes aware of the public announcement thereof.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

6.8

Environmental Laws.

(a)

Comply in all material respects with, and contractually require compliance in
all material respects by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply in all material respects
with and maintain, and contractually require that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws except where such non-compliance would not
reasonably be expected to have a Material Adverse Effect.

(b)

Conduct and complete in all material respects all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and comply in a timely manner in all material respects with
all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws.

6.9

Maintenance of Ownership.  In the case of Holdings, own 100% of the Capital
Stock of the Borrower, Atlanta Gas Light Company, Chattanooga Gas Company, and
Virginia Natural Gas, Inc.

SECTION 7.  NEGATIVE COVENANTS

Holdings and the Borrower hereby jointly and severally agree that, during the
term of this Agreement, and so long as the Revolving Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, each of Holdings and
the Borrower shall not, and shall not permit any of the other Group Members to,
directly or indirectly:

7.1

Financial Condition Covenants.

(a)

Consolidated Total Debt to Total Capitalization.  Permit the ratio of
Consolidated Total Debt to Total Capitalization to be greater than 0.70:1.00  as
of the end of any fiscal month of Holdings (as determined by Holdings and the
Borrower based on their internal fiscal month-end consolidated balance sheet
prepared not later than ten (10) days following the end of such fiscal month) or
at the end of any fiscal quarter of Holdings (as reflected on the consolidated
financial statements delivered to the Lenders pursuant to Section 6.1).

(b)

Consolidated Net Worth.  Permit Consolidated Net Worth at any time to be less
than the sum of (i) $823,000,000, (ii) 25% of the cumulative positive net income
of Holdings for each fiscal quarter ending after March 31, 2004, and (iii) 80%
of the Net Proceeds from any Equity Issuance of any Group Member occurring after
March 31, 2004.

7.2

Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a)

Mechanics’, materialmen’s, carriers’, and other similar Liens arising in the
ordinary course of business that are not overdue for a period longer than 30
days or that are being contested in good faith by appropriate proceedings;

(b)

Pledges or deposits in connection with workers’ compensation, unemployment
insurance, and other social security legislation;

(c)

Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the consolidated books of Holdings in conformity with GAAP;

(d)

Liens in respect of judgments or awards pending appeal so long as execution is
not levied there-under, and Liens in favor of plaintiff or defendant in any
action before a court or a tribunal as security for cost or expenses where such
action is being prosecuted or defended in the bona fide interest of Holdings or
any other Group Member;

(e)

Liens on deposits to secure, or any Lien otherwise securing, the performance of
bids, trade contracts (other than for borrowed money), leases, statutory
obligations, surety bonds, appeal bonds, performance bonds and other obligations
of a like nature incurred in the ordinary course of business;

(f)

Liens upon or in any fixed or capital assets to secure the purchase of or the
cost of construction or improvement of such fixed or capital assets or to secure
Indebtedness incurred solely for the purpose of financing the acquisition,
construction or improvement of such fixed or capital assets (including Liens
securing capital lease obligations); provided, that (i) such Lien secures
Indebtedness which on the date incurred and after giving pro forma effect
thereto is permitted under Section 7.1(a), (ii) such Lien attaches to such asset
concurrently or within 90 days after the acquisition, improvement or completion
of the construction thereof; (iii) such Lien does not extend to any other asset
of any Group Member; and (iv) the Indebtedness secured by such Lien does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets;

(g)

Liens (x) outstanding on or over any Asset acquired after the Closing Date, (y)
in existence at the date of such acquisition and not created in contemplation
thereof, and (z) where the principal amount secured thereby is not increased
over the amount so secured and outstanding at the time of such acquisition
(other than in the case of Liens for a fluctuating balance facility, by way of
utilization of that facility within the limits applicable thereto at the time of
acquisition);

(h)

Liens constituted by a right of set off, or rights over a margin call account,
or any form of cash collateral, or any similar arrangement, in any such case for
obligations incurred in respect of any Hedge Agreements, as renewed or extended
upon the renewal or extension or refinancing or replacement of the indebtedness
secured thereby;

(i)

Liens existing on the Closing Date and set forth on Schedule 7.2(h) as renewed,
extended, refinanced or replaced, provided that such renewal, extension,
refinancing, or replacement does not cover any other Assets or increase the
obligations secured thereby;

(j)

Liens on the property of a Person existing at the time such Person is merged
into or consolidated with Holdings or any other Group Member and not incurred in
contemplation with such merger or consolidation; and

(k)

Liens created or outstanding on or over Assets of Holdings or other Group
Members, provided that the aggregate outstanding principal, capital and nominal
amounts secured by all Liens created or outstanding as permitted under clauses
(f) through (j) above and this clause (j) shall not at any time exceed 10% of
Consolidated Net Worth;

7.3

Fundamental Changes.  Merge, consolidate or amalgamate, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or Dispose of all or
substantially all of its property or business, except that so long as no Default
or Event of Default has occurred and is continuing or would result therefrom:

(a)

any entity may be merged or consolidated with or into Holdings (provided that
Holdings shall be the continuing or surviving corporation)or any other
Restricted Subsidiary of Holdings (provided that such Restricted Subsidiary
shall be the continuing or surviving corporation); and

(b)

any Restricted Subsidiary of Holdings may Dispose of any or all of its Assets
(i) to Holdings or any other Restricted Subsidiary of Holdings (upon voluntary
liquidation or otherwise) or (ii) pursuant to a Disposition permitted by Section
7.4 and may thereafter liquidate, wind up or dissolve.

7.4

Disposition of Property.  Dispose of any of its Assets, whether now owned or
hereafter acquired, or, in the case of Holdings or any of its Restricted
Subsidiaries, issue or sell any shares of such Restricted Subsidiary’s Capital
Stock to any Person, except:

(a)

Dispositions of obsolete or worn out property in the ordinary course of
business;

(b)

sales of inventory in the ordinary course of business;

(c)

Dispositions permitted by Section 7.3(b)(i);

(d)

sales or issuances of any Restricted Subsidiary’s Capital Stock to Holdings or
to any Restricted Subsidiary of Holdings; and

(e)

the Disposition of other Assets, the aggregate net book value of which, when
combined with all such other Assets sold, leased, transferred or otherwise
disposed of since March 31, 2004, would not exceed 10% of Holding’s consolidated
Assets at the end of the preceding fiscal quarter (including the fourth fiscal
quarter) of Holdings for which financial statements have most recently been
delivered to the Administrative Agent pursuant to Section 6.1.

7.5

Restricted Payments.  Declare or pay any dividend (other than dividends payable
solely in common stock of the Person making such dividend) on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, defeasance, retirement or other acquisition of,
any Capital Stock of any Group Member, whether now or hereafter outstanding, or
make any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of any Group Member (collectively,
“Restricted Payments”), except that:

(a)

any Restricted Subsidiary may make Restricted Payments to Holdings or to any
Restricted Subsidiary of Holdings or to any third-party investors in any
Restricted Subsidiary of Holdings;

(b)

so long as no Event of Default shall have occurred and be continuing, Holdings
may pay dividends on shares of its Capital Stock; and

(c)

so long as no Event of Default shall have occurred and be continuing, Holdings
may buy back any outstanding shares of its Capital Stock.

7.6

Intentionally Omitted.

7.7

Investments.  Make any advance, loan, extension of credit (by way of guaranty or
otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any Person (all of the
foregoing, “Investments”), except:

(a)

extensions of trade credit in the ordinary course of business;

(b)

investments in Cash Equivalents;

(c)

Guarantee Obligations otherwise permitted by this Agreement;

(d)

loans and advances to employees of any Group Member in the ordinary course of
business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $2,000,000 at any one time
outstanding;

(e)

other Investments made by Holdings or its Restricted Subsidiaries (excepting the
Borrower) subsequent to March 31, 2004 in an aggregate amount (based on the book
value thereof) where such Investments consist of purchases of, or other
investments in, the Capital Stock or other equity or ownership interests,
assets, obligations or other interests in, Subsidiaries, joint ventures, or
other Persons, in each case that are engaged principally in the business of
purchasing, gathering, compression, transportation, distribution, exploration,
production, processing or storage of natural gas, or asset management with
respect to the foregoing, provided that no such purchases or other investments
of Capital Stock or other equity or ownership interests are opposed by the board
of directors or other comparable governing body or management of the issuer of
such Capital Stock or other equity or ownership interests; and

(f)

$100,000,000 in respect of Investments other than those described in the
preceding clause (e).

7.8

Negative Pledge Clauses.  Except for the agreements listed on Schedule 7.8,
enter into or suffer to exist or become effective any agreement that prohibits
or limits the ability of any Group Member to create, incur, assume or suffer to
exist any Lien upon any of its property or revenues, whether now owned or
hereafter acquired, other than (a) this Agreement and the other Loan Documents
and (b) any agreements governing any purchase money Liens or capital lease
obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby).

7.9

Clauses Restricting Subsidiary Distributions.  Enter into or suffer to exist or
become effective any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary of Holdings to (a) make Restricted Payments in respect of
any Capital Stock of such Restricted Subsidiary held by, or pay any Indebtedness
owed to, Holdings or any other Restricted Subsidiary of Holdings, (b) make loans
or advances to, or other Investments in, the Borrower or any other Restricted
Subsidiary of Holdings or (c) transfer any of its assets to Holdings or any
other Restricted Subsidiary of Holdings, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions with respect to
a Restricted Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Capital Stock or assets of such Restricted Subsidiary, and (ii) any agreements
with joint venture partners in connection with joint ventures permitted by this
Agreement.

7.10

Lines of Business and Hedge Activities.  (a)  With respect to Holdings and each
Subsidiary (excepting the Borrower), enter into any business, either directly or
through any Subsidiary, except for (i) those businesses in which Holdings and
its Subsidiaries (excepting the Borrower) and its existing joint ventures are
engaged on the date of this Agreement, (ii) that are reasonably related to the
businesses referred to in the preceding clause (i), or (iii) that are being
undertaken by comparable companies in the natural gas industry, (b) with respect
to the Borrower, enter into any business, except for that in which the Borrower
is engaged on the date hereof, or (c) with respect to Holdings, the Borrower,
and each other Group Member, enter into any Hedge Agreement except in the
ordinary course of their business and consistent with industry practices.

7.11

Designation of Subsidiaries.  Holdings may not designate or redesignate any
Unrestricted Subsidiary as a Restricted Subsidiary, or designate or redesignate
any Restricted Subsidiary as an Unrestricted Subsidiary, unless (a) Holdings
shall have given not less than ten (10) days’ prior written notice to the
Lenders that the Board of Directors of Holdings has made such determination, (b)
at the time of such designation or redesignation, and immediately after giving
effect thereto, no Default or Event of Default would exist, (c) in the case of
the designation of a Restricted Subsidiary as an Unrestricted Subsidiary and
after giving effect thereto, (i) such Unrestricted Subsidiary so designated
shall not, directly, or indirectly, own any Indebtedness or Capital Stock of
Holdings or any Restricted Subsidiary, and (ii) such designation shall be deemed
a sale of assets and shall be permitted by the provisions of Section 7.4, (d) in
the case of the designation of an Unrestricted Subsidiary as a Restricted
Subsidiary and after giving effect thereto, (i) all outstanding Indebtedness of
such Restricted Subsidiary so designated shall be permitted within the
applicable limitations of Section 7.1, and (ii) all existing Liens of such
Restricted Subsidiary so designated shall be permitted within the applicable
limitations of Section 7.2, (e) in the case of the designation of a Restricted
Subsidiary as an Unrestricted Subsidiary, such Restricted Subsidiary shall not
at any time after the date of this Agreement have previously been designated as
an Unrestricted Subsidiary more than once, and (f) in the case of the
designation of an Unrestricted Subsidiary as a Restricted Subsidiary, such
Unrestricted Subsidiary shall not at any time after the date of this Agreement
have previously been designated as Restricted Subsidiary more than once.

SECTION 8.  EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a)

the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

(b)

any representation or warranty made or deemed made by any Loan Party herein or
in any other Loan Document or that is contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection
with this Agreement or any such other Loan Document shall prove to have been
inaccurate in any material respect on or as of the date made or deemed made; or

(c)

(i)  any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
Holdings and the Borrower only), Section 6.7(a), Section 6.9 or Section 7 of
this Agreement; or

(d)

any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after the earlier of (i) knowledge
thereof by any Loan Party or (ii) notice to the Borrower from the Administrative
Agent or the Required Lenders; or

(e)

any Group Member shall (i) default in making any payment of any principal of any
Indebtedness (including any Guarantee Obligation, but excluding the Loans) on
the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace or notice and cure, if any, provided in any instrument or agreement under
which such Indebtedness was created; or (iii) or any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate the maturity of such Indebtedness; or any such
Indebtedness shall be declared due and payable, or be required to be prepaid or
redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Indebtedness shall be required to be made, in each case prior to
the scheduled maturity thereof by reason of such event or condition; provided,
that a default, event or condition described in clause (i), (ii) or (iii) of
this paragraph (e) shall not at any time constitute an Event of Default unless,
at such time, one or more defaults, events or conditions of the type described
in clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the total principal amount of which
exceeds in the aggregate $50,000,000 (which, in the case of Indebtedness arising
under any Hedge Agreement, shall be determined as the amount, if any, that would
then be payable by the Group Member thereunder if such Hedge Agreement were to
be terminated as a result of default by such Group Member); or

(f)

(i) any Group Member shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 90 days; or (iii) there shall be
commenced against any Group Member any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 90 days from the entry thereof; or (iv)
any Group Member shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) any Group Member shall generally not, or shall
be unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

(g)

(i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, results in
liabilities of the Group Members in respect thereof in excess of $50,000,000; or

(h)

one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$50,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or

(i)

the guarantee contained in Section 2 of the Guarantee Agreement shall cease, for
any reason, to be in full force and effect or any Loan Party or any Affiliate of
any Loan Party shall so assert; or

(j)

(i)   any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
shall become the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under the Exchange Act), directly or indirectly, of more than 30% of the
outstanding common stock of Holdings or (ii) the board of directors of Holdings
shall cease to consist of a majority of Continuing Directors;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken:  (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
 With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit.  Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrower hereunder and
under the other Loan Documents.  After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
as may be lawfully entitled thereto).  Except as expressly provided above in
this Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

SECTION 9.  THE AGENTS

9.1

Appointment.  Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the Agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
  Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

9.2

Delegation of Duties.  The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

9.3

Exculpatory Provisions.  Neither any Agent nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be (i)
liable for any action lawfully taken or omitted to be taken by it or such Person
under or in connection with this Agreement or any other Loan Document (except to
the extent that any of the foregoing are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from its or such
Person’s own gross negligence or willful misconduct) or (ii) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by any Loan Party or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Agents under
or in connection with, this Agreement or any other Loan Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Loan Document or for any failure of any Loan Party a
party thereto to perform its obligations hereunder or thereunder.  The Agents
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party.

9.4

Reliance by Administrative Agent.  The Administrative Agent shall be entitled to
rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to Holdings or the Borrower), independent accountants and other experts
selected by the Administrative Agent.  The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent.  The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.

9.5

Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender, Holdings or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

9.6

Non-Reliance on Agents and Other Lenders.  Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates have made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by any Agent to any Lender.
 Each Lender represents to the Agents that it has, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement.
 Each Lender also represents that it will, independently and without reliance
upon any Agent or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under this
Agreement and the other Loan Documents, and to make such investigation as it
deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates.  Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

9.7

Indemnification.  The Lenders agree to indemnify each Agent in its capacity as
such (to the extent not reimbursed by Holdings or the Borrower and without
limiting the obligation of Holdings or the Borrower to do so), ratably according
to their respective Aggregate Exposure Percentages in effect on the date on
which indemnification is sought under this Section (or, if indemnification is
sought after the date upon which the Revolving Commitments shall have terminated
and the Loans and any Letters of Credit outstanding shall have been paid in
full, ratably in accordance with such Aggregate Exposure Percentages immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, claims,
demands, causes of action or disbursements of any kind whatsoever (whether or
not an Indemnitee is a party to any such action, suit, demand, cause of action,
etc.) that may at any time (whether before or after the payment of the Loans and
any Letters of Credit) be imposed on, incurred by or asserted against such Agent
in any way relating to or arising out of, the Revolving Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent under or in connection with any of
the foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s gross negligence or willful misconduct.  The agreements in
this Section shall survive the payment of the Loans and all other amounts
payable hereunder.

9.8

Agent in Its Individual Capacity.  Each Agent and its affiliates may make loans
to, accept deposits from and generally engage in any kind of business with any
Loan Party as though such Agent were not an Agent.  With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9

Successor Administrative Agent.  The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower.  If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans.  If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

9.10

Co-Documentation Agents and Syndication Agent.  None of the Co-Documentation
Agents or the Syndication Agent shall have any duties or responsibilities
hereunder in its capacity as such.  

SECTION 10.  MISCELLANEOUS

10.1

Amendments and Waivers.  Neither this Agreement, any other Loan Document, nor
any terms hereof or thereof may be amended, supplemented or modified except in
accordance with the provisions of this Section 10.1.  The Required Lenders and
each Loan Party (any required response to the matters described in clauses (a)
or (b) of this Section 10.1 not to be unreasonably delayed by any party) party
to the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party (any required response to
the matters described in clauses (a) or (b) of this Section 10.1 not to be
unreasonably delayed by any party) party to the relevant Loan Document may, from
time to time, (a) enter into written amendments, supplements or modifications
hereto and to the other Loan Documents for the purpose of adding any provisions
to this Agreement or the other Loan Documents or changing in any manner the
rights of the Lenders or of the Loan Parties hereunder or thereunder or (b)
waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) forgive any
principal amount or extend the final scheduled date of maturity of any Loan or
extend the expiry date of any Letter of Credit beyond the Revolving Termination
Date, reduce the stated rate of any interest or fee payable hereunder or extend
the scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Revolving Commitment, in each case without the
written consent of each Lender directly affected thereby;  (ii) eliminate or
reduce the voting rights of any Lender under this Section 10.1 without the
written consent of such Lender; (iii) reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release the Guarantor from its obligations under the Guarantee
Agreement without the written consent of all Lenders; (iv) amend, modify or
waive any provision of Section 9 without the written consent of the
Administrative Agent; (v) amend, modify or waive any provision of Section 2.3 or
2.4 without the written consent of the Swingline Lender, or (iv) amend, modify
or waive any provision of Section 3 without the written consent of the Issuing
Lender.  Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Administrative Agent and all future holders of the
Loans.  In the case of any waiver, the Loan Parties, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

10.2

Notices.  All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of telecopy notice, when received, addressed as
follows in the case of Holdings, the Borrower and the Administrative Agent, and
as set forth in an administrative questionnaire delivered to the Administrative
Agent in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:




Holdings:

AGL Resources Inc.

Ten Peachtree Place NE, Suite 1000

Atlanta, Georgia 30309

Attention:  Treasurer

Telecopy: (404) 584-3589

Telephone:  (404) 584-3580




The Borrower:




AGL Capital Corporation

2325-B Renaissance Drive

Suite 10

Las Vegas, Nevada 89119

Attention:  President

Telecopy:  702-966-4247

Telephone:  702-966-4246




The Administrative Agent:




SunTrust Bank

SunTrust Plaza

303 Peachtree Street, 25th Floor

Atlanta, Georgia 30308

Attention:  Dorris Folsum

Telecopy:  (404) 658-4906

Telephone:  (404) 532-0432




provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

10.3

No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
 The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4

Survival of Representations and Warranties.  All representations and warranties
made hereunder, in the other Loan Documents and in any document, certificate or
statement delivered pursuant hereto or in connection herewith shall survive the
execution and delivery of this Agreement and the making of the Loans and other
extensions of credit hereunder and for a period of one year after the
indefeasible payment in full of all Obligations and the termination of this
Agreement and the other Loan Documents.

10.5

Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or reimburse the
Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of counsel to the
Administrative Agent and filing and recording fees and expenses, with statements
with respect to the foregoing to be submitted to the Borrower prior to the
Closing Date (in the case of amounts to be paid on the Closing Date) and from
time to time thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each Lender
and the Administrative Agent for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
fees and disbursements of counsel (including the allocated fees and expenses of
in-house counsel) to each Lender and of counsel to the Administrative Agent, (c)
to pay, indemnify, and hold each Lender and the Administrative Agent harmless
from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (d) to pay, indemnify, and hold
each Lender and the Administrative Agent and their respective officers,
directors, employees, affiliates, agents and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or any Letters of
Credit or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Group Member or any of the
Properties and the reasonable fees and expenses of legal counsel in connection
with claims, actions or proceedings by any Indemnitee against any Loan Party
under any Loan Document (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided, that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee.  Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee.  All amounts due under this Section
10.5 shall be payable not later than 10 days after written demand therefor.
 Statements payable by the Borrower pursuant to this Section 10.5 shall be
submitted to the Treasurer, AGL Resources Inc. (Telephone No. 404/584-3580)
(Telecopy No. 404/584-3589), at the address of the Borrower set forth in Section
10.2, or to such other Person or address as may be hereafter designated by the
Borrower in a written notice to the Administrative Agent.  The agreements in
this Section 10.5 shall survive repayment of the Loans and all other amounts
payable hereunder.

10.6

Successors and Assigns; Participations and Assignments.

(a)

This Agreement shall be binding upon and inure to the benefit of Holdings, the
Borrower, the Lenders, the Administrative Agent, all future holders of the Loans
and their respective successors and assigns, except that the Borrower may not
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of each Lender.

(b)

Any Lender other than any Conduit Lender may, without the consent of the
Borrower, in accordance with applicable law, at any time sell to one or more
banks, financial institutions or other entities (each, a “Participant”)
participating interests in any Loan owing to such Lender, any Commitment of such
Lender or any other interest of such Lender hereunder and under the other Loan
Documents.  In the event of any such sale by a Lender of a participating
interest to a Participant, such Lender’s obligations under this Agreement to the
other parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such Loan for all purposes under this Agreement and the other Loan
Documents, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents.  In no event
shall any Participant under any such participation have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Loans or
any fees payable hereunder, postpone the date of the final maturity of the Loans
or release the Guarantor from its obligations under the Guarantee Agreement, in
each case to the extent subject to such participation.  The Borrower agrees that
if amounts outstanding under this Agreement and the Loans are due or unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall, to the maximum extent
permitted by applicable law, be deemed to have the right of setoff in respect of
its participating interest in amounts owing under this Agreement to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under this Agreement, provided that, in purchasing such
participating interest, such Participant shall be deemed to have agreed to share
with the Lenders the proceeds thereof as provided in Section 10.7(a) as fully as
if it were a Lender hereunder.  The Borrower also agrees that each Participant
shall be entitled to the benefits of Sections 2.16, 2.17 and 2.18 with respect
to its participation in the Commitments and the Loans outstanding from time to
time as if it was a Lender; provided that, in the case of Section 2.17, such
Participant shall have complied with the requirements of said Section and
provided, further, that no Participant shall be entitled to receive any greater
amount pursuant to any such Section than the transferor Lender would have been
entitled to receive in respect of the amount of the participation transferred by
such transferor Lender to such Participant had no such transfer occurred. Each
Lender selling participations (other than the sale of participations to a Lender
Affiliate) shall use its commercially reasonable efforts to provide prompt
notice to the Borrower and the Administrative Agent of such participations and
of the identity of the purchasers of such participations; provided that no delay
or failure of such notice to be so given shall affect the validity of such sale.

(c)

Any Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that (i) except in
the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000, in the case of any assignment of a Loan, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed), (ii) each partial assignment shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loan or the
Commitment assigned and (iii) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $1,000, and the Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
administrative questionnaire.  Upon (i) the execution and delivery of the
Assignment and Acceptance by the assigning Lender and assignee Lender, (ii)
acceptance and recording thereof by the Administrative Agent pursuant to
paragraph (c) of this Section, (iii) consent thereof from the Borrower to the
extent required pursuant to this clause (c) and (iv) if such assignee Lender is
a Non-U.S. Lender, compliance by such Person with Section 2.15(d), from and
after the effective date specified in each Assignment and Acceptance, the
Eligible Assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.14,
2.15, 2.16 and 10.5.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(d)

The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 10.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and the principal amount of
the Loans owing to, each Lender from time to time.  The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrower, each
other Loan Party, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register as the owner of the Loans and any
Notes evidencing the Loans recorded therein for all purposes of this Agreement.
 Any assignment of any Loan, whether or not evidenced by a Note, shall be
effective only upon appropriate entries with respect thereto being made in the
Register (and each Note shall expressly so provide).  Any assignment or transfer
of all or part of a Loan evidenced by a Note shall be registered on the Register
only upon surrender for registration of assignment or transfer of the Note
evidencing such Loan, accompanied by a duly executed Assignment and Acceptance,
and thereupon one or more new Notes shall be issued to the designated Assignee.

(e)

Upon its receipt of an Assignment and Acceptance executed by an Assignor, an
Assignee and any other Person whose consent is required by Section 10.6(c),
together with payment to the Administrative Agent of a registration and
processing fee of $1,000, the Administrative Agent shall (i) promptly accept
such Assignment and Acceptance and (ii) record the information contained therein
in the Register on the effective date determined pursuant thereto.

(f)

For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section 10.6 concerning assignments relate only to absolute
assignments and that such provisions do not prohibit assignments creating
security interests, including any pledge or assignment by a Lender to any
Federal Reserve Bank in accordance with applicable law.

(g)

The Borrower, upon receipt of written notice from the relevant Lender, agrees to
issue Notes to any Lender requiring Notes to facilitate transactions of the type
described in paragraph (f) above.

(h)

Each of Holdings, the Borrower, each Lender and the Administrative Agent hereby
confirms that it will not institute against a Conduit Lender or join any other
Person in instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.

10.7

Adjustments; Set-off.

(a)

Except to the extent that this Agreement expressly provides for payments to be
allocated to a particular Lender or to the Lenders under the Facility, if any
Lender (a “Benefitted Lender”) shall, at any time after the Loans and other
amounts payable hereunder shall immediately become due and payable pursuant to
Section 8, receive any payment of all or part of the Obligations owing to it, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefitted Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefitted
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

(b)

In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, unless they have agreed to the contrary, without
prior notice to Holdings or the Borrower, any such notice being expressly waived
by Holdings and the Borrower to the extent permitted by applicable law, upon any
amount becoming due and payable by Holdings or the Borrower hereunder (whether
at the stated maturity, by acceleration or otherwise), to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of Holdings or the Borrower, as the case may be.  Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.

10.8

Counterparts.  This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9

Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10

Integration.  This Agreement and the other Loan Documents represent the entire
agreement of Holdings, the Borrower, the Administrative Agent and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

10.11

GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12

Submission To Jurisdiction; Waivers.  Each of Holdings and the Borrower hereby
irrevocably and unconditionally:

(a)

submits for itself and its property in any legal action or proceeding relating
to this Agreement and the other Loan Documents to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b)

consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(c)

agrees that service of process in any such action or proceeding may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to Holdings or the Borrower, as the case
may be at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

(d)

agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law or shall limit the right to sue in any
other jurisdiction; and

(e)

waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.

10.13

Acknowledgements.  Each of Holdings and the Borrower hereby acknowledges that:

(a)

it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b)

neither the Administrative Agent nor any Lender has any fiduciary relationship
with or duty to Holdings or the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and Holdings and the Borrower, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c)

no joint venture is created hereby or by the other Loan Documents or otherwise
exists by virtue of the transactions contemplated hereby among the Lenders or
among Holdings, the Borrower and the Lenders.

10.14

Confidentiality.  Each of the Administrative Agent and each Lender agrees to
keep confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any Lender Affiliate, (b) subject to
an agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Hedge
Agreement (or any professional advisor to such counterparty), (c) subject to an
agreement to comply with the provisions of this Section, to its employees,
directors, agents, attorneys, accountants and other professional advisors or
those of any of its affiliates, (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document. Notwithstanding the foregoing, the
parties agree that this Agreement does not limit the ability of any party hereto
(or any employee, representative, or other agent of such party) to disclose to
any Person the tax treatment or tax structure of the financing transactions
evidenced by this Agreement; provided, however, the foregoing is not intended to
waive the attorney-client privilege or any other privileges, including the tax
advisor privilege under Section 7525 of the Code.

10.15

WAIVERS OF JURY TRIAL.  HOLDINGS, THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.






















IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.




AGL RESOURCES INC.










By: /s/ Andrew Evans

Andrew Evans  

Vice President and Treasurer







AGL CAPITAL CORPORATION










By: /s/ Paul R. Shlanta

Name:  Paul R. Shlanta

Title:  President and Corporate Secretary







[SIGNATURE PAGE TO CREDIT AGREEMENT]









MORGAN STANLEY BANK, as a Lender










By:  /s/ Daniel Twenge

Name:  Daniel Twenge

Title:  Vice President

Morgan Stanley Bank







[SIGNATURE PAGE TO CREDIT AGREEMENT]









SUNTRUST BANK, as Administrative
Agent and as a Lender










By:  /s/ Linda Lee Stanley

Linda Stanley

Director







[SIGNATURE PAGE TO CREDIT AGREEMENT]









WACHOVIA BANK, National Association, as Syndication Agent and as a Lender










By:  /s/ Mark D. Weir

Name:  Mark D. Weir

Title:  Director







[SIGNATURE PAGE TO CREDIT AGREEMENT]









THE BANK OF TOKYO-MITSUBISHI, LTD., New York Branch, as Co-Documentation Agent
and as a Lender










By: /s/ Ro Toyoshima

Name:  Ro Toyoshima

Title:  Vice President







[SIGNATURE PAGE TO CREDIT AGREEMENT]









JPMORGAN CHASE BANK, as Co-Documentation Agent and as a Lender










By:  Thomas T. Hou

Name:  Thomas T. Hou

Title:  Vice President







[SIGNATURE PAGE TO CREDIT AGREEMENT]






THE ROYAL BANK OF SCOTLAND PLC, as a Lender










By:  /s/ Matthew J. Main

Name:  MATTHEW J. MAIN

Title:  SENIOR VICE PRESIDENT







[SIGNATURE PAGE TO CREDIT AGREEMENT]






BANK OF AMERICA, N.A., as a Lender










By:  /s/  Kevin Bertelsen

Name:  KEVIN BERTELSEN

Title:  VICE PRESIDENT







[SIGNATURE PAGE TO CREDIT AGREEMENT]









WELLS FARGO BANK, National Association, as a Lender










By:  /s/ Alex Idichandy

Name:  Alex Idichandy

Title:  Vice President










By:  Allison S. Gelfman

Name:  Allison S. Gelfman

Title:  Vice President

Wells Fargo Bank, National Association




[SIGNATURE PAGE TO CREDIT AGREEMENT]






BANK OF COMMUNICATIONS, New York Branch, as a Lender










By:  /s/  Hong Tu

Name:  Hong Tu

Title:  General Manager







[SIGNATURE PAGE TO CREDIT AGREEMENT]






BANK OF NEW YORK, as a Lender










By:  /s/  Charlotte Sohn Fuiks

Name:  Charlotte Sohn Fuiks

Title:  Vice President




[SIGNATURE PAGE TO CREDIT AGREEMENT]






KBC BANK N.V., as a Lender










By:  /s/  Jean-Pierre Diels

Name:  JEAN-PIERRE DIELS

Title:  First Vice President










By:  /s/  Eric Raskin

Name:  ERIC RASKIN

Title:  VICE PRESIDENT




[SIGNATURE PAGE TO CREDIT AGREEMENT]









CALYON NEW YORK BRANCH, as Co-Documentation Agent and as a Lender










By:  /s/  Olivier Audemard

Name:  Olivier Audemard

Title:  Managing Director







[SIGNATURE PAGE TO CREDIT AGREEMENT]










